Exhibit 10.2

Burton Hills VI

AmSurg Corp.

Schedule to Lease Agreement

The following Schedule comprises an integral part of the Lease Agreement between
the Landlord and Tenant hereinafter named, dated as of December 27, 2012 (the
“Lease”). Unless the context otherwise requires, the terms described below shall
have the meanings ascribed to them and shall be governed and construed in
accordance with the terms of the Lease.

 

Landlord:    Burton 6, LLC, a Tennessee limited liability company, whose address
is c/o Eakin Properties, LLC, 1600 Division Street, Suite 600, Nashville, TN
37203, and FAX number 615-250-1805. Tenant:    AmSurg Corp., a Tennessee
corporation, whose address is Suite 500, 20 Burton Hills Blvd, Nashville, TN
37215, Attn: Chief Financial Officer and Fax Number 615-665-0755. Project:   
That certain property consisting of approximately two and 9/100 (2.09) acres of
currently unimproved land located on Burton Hills Boulevard, Nashville,
Tennessee, a legal description of which is attached as Exhibit A (the “Land”),
together with a three story office building to contain 109,751 rentable square
feet designated Burton Hills VI (the “Building”) and related parking areas,
driveways and other improvements (the “Site Improvements”) to be constructed
thereon by Landlord in accordance with the site plan attached hereto as
Exhibit B (the “Site Plan”), the provisions of Sections 4 and 5 below and the
provisions of that certain Development Agreement of even date herewith, by and
between Landlord and Tenant (the “Development Agreement”) together with all
rights, privileges, easements, servitudes, right-of-ways and appurtenances
belonging or appurtenant to the Land. The Building shall include an underground
parking garage (such portion of the Building being sometimes hereinafter
referred to as the “Parking Garage”). The Building (including the Parking
Garage), the Land and the Site Improvements are herein collectively referred to
as the “Project.” The Building, excluding the Parking Garage, is sometimes
hereinafter referred to as the Premises. Initial Term:    180 months.

 

1



--------------------------------------------------------------------------------

Renewal Terms:    Two (2) 5 year renewal options. Commencement Date:    March 1,
2015, subject to change as provided in Section 1 of this Lease. Initial Term
Expiration Date:    February 28, 2030, subject to change as provided in
Section 1 of this Lease. Base Rental:    $2,277,333.25 ($20.75 per rentable
square foot of the Premises) per annum; provided, however, that on the first day
of the second Lease Year, and on the first day of each succeeding Lease Year
thereafter, such Base Rental shall be increased by 1.9% over the Base Rental
payable during the prior Lease Year. Base Rental shall be paid according to the
rent schedule attached hereto as Exhibit C. This shall be the rent net of the
Operating Costs that are to be paid by Tenant pursuant to Section 6. Rentable
Area:    109,751 rentable square feet. Tenant Cost Allowance:    $4,390,040
($40.00 per rentable square foot of the Premises) to be used and applied in the
manner specified in the Development Agreement. The allowance may be used towards
physical improvements to the Premises, architectural design costs, engineering
fees, construction management services, cabling and telecommunications,
supplemental A/C units, Tenant security systems and such other items as may be
permitted by the Development Agreement. Security Deposit:    None. Permitted
Use:    General office purposes that are consistent with a first class office
building, subject to the terms, limitations and conditions provided in this
Lease. Parking:    Exclusive use of (i) not less than 330 parking spaces located
within the Parking Garage, and (ii) fourteen (14) of the parking spaces located
in the parking lot located on the north side of the Building (the “Surface
Parking Lot”), as depicted on the Site Plan, at no cost to Tenant, subject to
Section 10 hereof. Broker(s):    Eakin Properties, LLC and Cornerstone
Commercial Real Estate Services of Tennessee, LLC.

 

2



--------------------------------------------------------------------------------

Landlord and Tenant hereby agree to the foregoing terms of this Schedule.

 

LANDLORD:     TENANT: Burton 6, LLC, a Tennessee limited liability company    

AmSurg Corp.,

a Tennessee corporation

By:  

Eakin Properties, LLC,

a Tennessee limited liability company,

Chief Manager

    By:  

/s/ Christopher A. Holden

     

 

Printed Name:

 

 

Christopher A. Holden

  By:  

/s/ John W. Eakin

    Title:  

President and CEO

    John W. Eakin, President       Date: December 27, 2012     Date: December
27, 2012

 

3



--------------------------------------------------------------------------------

LEASE AGREEMENT

Landlord leases to Tenant, and Tenant accepts from Landlord, the Premises
described in the Schedule, in consideration of the following mutual covenants
and conditions:

1. Initial Lease Term: Renewal Terms.

(a) The term of this Lease shall commence upon the Commencement Date specified
in the Schedule, and shall expire on the Initial Lease Term Expiration Date
specified in the Schedule (the “Initial Lease Term”), unless such term is
extended pursuant to Section 1(e) below.

(b) As used herein, “Lease Year” shall mean each twelve (12) month period or
portion thereof during the Term, commencing with the Commencement Date (or an
anniversary thereof), without regard to calendar years.

(c) Landlord shall deliver possession of the Premises to Tenant on the
Substantial Completion Date (as defined in the Development Agreement). In the
event the Substantial Completion Date occurs prior to the Commencement Date,
then during the period commencing on the Substantial Completion Date and ending
on the Commencement Date, Tenant may commence the use and occupancy of the
Premises, in which event all terms and provisions of this Lease shall apply,
except that no Base Rental, Operating Costs or Additional Rent shall be due with
respect to Tenant’s use or occupancy of the Premises during such period.
Landlord hereby acknowledges Tenant’s desire to begin occupancy of certain
portions of the Premises on a staggered basis, as same are substantially
completed in compliance with the Development Agreement. Landlord agrees that in
the event a portion of the Premises (but no less than one floor) has reached
substantial completion prior to the Substantial Completion Date, Landlord shall
notify Tenant of same and Landlord and Tenant shall work in good faith to
provide Tenant access to said portion to facilitate Tenant’s occupancy on a
staggered basis. In the event Tenant occupies a portion of the Premises in
accordance with the foregoing, Tenant agrees not to interfere with the progress
of construction within the remaining areas of the Project.

(d) In the event the Substantial Completion Date occurs after the scheduled
Commencement Date due to reasons other than Tenant Delay, then the Commencement
Date and Initial Term Expiration Date shall be extended by one day for each day
that elapses from the scheduled Commencement Date until the Substantial
Completion Date. In the event the Substantial Completion Date occurs after the
scheduled Commencement Date due to reasons other than Tenant Delay or delay due
to Force Majeure, as defined in Section 41 hereof, (provided that no more than
thirty (30) days of delay for Force Majeure shall be included for the purposes
of this sentence), in excess of thirty (30) days, Landlord shall reimburse
Tenant for all holdover costs (i.e. the 100% increase in rent under such leases
over the rent in effect as of the last day of the then-expiring term(s)) Tenant
is required to pay to its existing landlords under Tenant’s leases for Suite
500, 20 Burton Hills Boulevard, and Suite 200, 40 Burton Hills Blvd. Nashville,
TN. The Commencement Date shall not be so extended to the extent the Substantial
Completion Date is delayed beyond the scheduled Commencement Date due solely to
Tenant Delay. “Tenant Delay” shall mean any measurable delay that Landlord may
encounter in the performance of Landlord’s obligations under this Lease solely
because of (i) changes requested

 

4



--------------------------------------------------------------------------------

by Tenant to the Plans and Specifications (as defined in the Development
Agreement) after such Plans and Specifications have been approved by Landlord
and Tenant pursuant to Sections 2 and 3 of the Development Agreement; (ii) the
postponement of any work at Tenant’s request; (iii) delay by Tenant in the
submission of information or the giving of authorizations or approvals required
under Development Agreement beyond the time periods specified therein;
(iv) delays attributable to the failure by Tenant’s architect, space planner or
other agent or contractor, to timely prepare plans, pull permits, provide
approvals or perform any other act required under Development Agreement beyond
the time periods specified therein; (v) delays attributable to Tenant’s failure
to pay any amounts required to be paid by Tenant pursuant to Development
Agreement beyond the time periods specified therein; (vi) delays caused by
specialty items required by Tenant that have extended delivery periods; and
(vii) delays caused by Tenant or Tenant’s employees, agents, or contractors due
to unreasonable interference with the progress of construction at the
construction site; provided, however, that no act or omission shall be deemed to
constitute “unreasonable interference with the progress of construction” unless
Landlord shall deliver written notice to Tenant that Tenant’s acts or omissions
are interfering with the progress of construction within two (2) business days
after Landlord’s actual knowledge of such interference. Promptly after Landlord
has actual knowledge of a Tenant Delay, Landlord shall deliver written notice
thereof to Tenant and shall confirm the number of days that such Tenant Delay
existed to the extent then determinable. Upon Tenant’s request from time to
time, Landlord shall provide Tenant with Landlord’s calculation as to how many
aggregate days of Tenant Delay has occurred at such time. When the Commencement
Date has been determined, Landlord and Tenant shall execute that certain
Commencement Date Letter attached hereto as Exhibit F.

(e) Provided no Default (as hereinafter defined) exists beyond the expiration of
any applicable grace and/or notice and cure periods at the time of exercising
each renewal option described below or as of the first day of any resulting
renewal term, Landlord hereby grants to Tenant the option to renew this Lease
for two (2) additional successive five (5) year periods (each, a “Renewal Term”)
upon the same terms and conditions set forth herein, including the continuation
of annual 1.9% Base Rental increases, as provided in the Schedule. Tenant agrees
to notify Landlord of Tenant’s intent to exercise its option to renew this Lease
in writing no later than three hundred sixty-five (365) days, and no more than
five hundred forty-five (545) days, prior to the expiration date of the Initial
Term or the then preceding the Renewal Term in question. If Tenant fails to give
such notice within the foregoing notice period, the remaining renewal options
shall be deemed null and void. References herein to “Term” or “Lease Term” or
the “Term of this Lease” shall include the “Initial Term” and the “Renewal
Term(s)” as to which the foregoing renewal options are timely and properly
exercised.

2. Rent. Commencing on the Commencement Date, Tenant shall pay the annual Base
Rental specified in the Schedule in equal monthly installments equal to one
twelfth (12th) of the annual Base Rental to Landlord at the address set forth on
the Schedule or to such other address as Landlord may direct by notice in
accordance with this Lease. Such Base Rental shall be due and payable in advance
without demand on or before the first day of each calendar month during the
Term. In addition, Tenant shall pay to Landlord any sales, use or other tax
(excluding, however, the Tax Exclusions (as hereinafter defined)) that may be
levied upon or in any way measured by this Lease or the rents payable by Tenant,
notwithstanding the fact that a statute, ordinance or enactment imposing the
same may endeavor to impose such tax upon

 

5



--------------------------------------------------------------------------------

Landlord. If the Term commences on other than the first day of a calendar month
or terminates on other than the last day of a calendar month, then the Base
Rental for such month or months shall be prorated. Tenant shall also pay, as
additional rent, all such other sums as shall become due from and payable by
Tenant under this Lease (“Additional Rent”). All rent or other payments due
hereunder, if not paid within five (5) days of when due, shall bear interest
from the date due until paid at the Prime Rate of interest that Citibank, N.A.
(or its successor) establishes from time to time as its Prime Rate (the “Prime
Rate”), plus two percent (2%), said interest rate to be adjusted on the date the
Prime Rate changes, but not to exceed the lesser of (i) ten percent (10%) per
annum, or (ii) the maximum lawful rate of interest chargeable under applicable
Law (the “Default Rate”). All sums due under this Lease shall be deemed rent and
shall be paid without offset or deduction.

3. Site Plan; Title Matters.

a. The Land is a portion of a larger tract of land which shall be subdivided by
Landlord into two separate parcels prior to July 22, 2013 pursuant to a
subdivision plat approved by Tenant, which approval shall not be unreasonably
withheld, conditioned, or delayed; provided that such subdivision plat and any
related easements and agreements shall be subject to the provisions of
Section 3(f) below and shall not materially and adversely affect Tenant’s rights
or obligations under this Lease, its use or occupancy of the Project, or its
ingress or egress to the Project; provided further that Tenant shall not be
required to expend any funds in connection with such subdivision, easements or
agreements except to the extent applicable as Operating Costs. Landlord shall
comply with all reasonable requests of Tenant for information relating to such
subdivision, at no material cost to Landlord. Notwithstanding the foregoing, in
no event shall Landlord grant to third parties any access rights through, or
parking rights upon, the Project, except as set forth in any Permitted
Encumbrances (as defined below). The Site Plan is subject to modification only
with Tenant’s prior written agreement, which shall not be unreasonably withheld,
conditioned, or delayed.

b. Landlord represents and warrants that ingress and egress to the Project shall
be provided by Burton Hills Boulevard, a public road, substantially as outlined
in the Site Plan.

c. Landlord represents and warrants that (i) the Land is currently owned by E.P.
Real Estate Fund, L.P., a Tennessee limited partnership (“Ground Lessor”),
(ii) Landlord has the full power and authority to execute this Lease,
(iii) Landlord shall hold a ground leasehold interest in the Project on or
before August 22, 2013 pursuant to a Ground Lease by and between Ground Lessor
and Landlord (the “Ground Lease”), and (iv) the estate demised herein is and
shall be subject only to the Ground Lease and the liens and encumbrances
described on Exhibit D attached hereto, as the same may be modified from time to
time in compliance with Section 3(f) below, and any new easements, restrictions
or other encumbrances hereafter applicable to the Project executed in compliance
with Section 3(f) below (collectively, the “Permitted Encumbrances”). The Ground
Lease shall be subject to the approval of Tenant, which approval shall not be
withheld so long as the Ground Lease, when considered collectively within the
Ground Lessor NDA (as hereinafter defined), does not increase the obligations of
Tenant under this Lease in any material respect, decrease or interfere with the
rights and entitlements of Tenant under this Lease in any material respect,
interfere with Tenant’s use and

 

6



--------------------------------------------------------------------------------

enjoyment of the Project in any material respect or expose Tenant to any
additional material risk. Contemporaneously with the execution of the Ground
Lease, Landlord shall also deliver to Tenant (x) a non-disturbance agreement
(the “Ground Lessor NDA”) executed by Ground Lessor, which shall be in a form
mutually acceptable to Tenant and Ground Lessor, whereby Ground Lessor shall
agree to honor and to not disturb or interfere with Tenant’s use and occupancy
of the Project or Tenant’s rights and entitlements under this Lease (including
rights regarding the application of insurance proceeds and condemnation awards),
regardless of any default by Landlord under the Ground Lease or any termination
of the Ground Lease, and (y) a non-disturbance agreement (the “Fee Mortgagee
NDA”) executed by the holder (“Fee Mortgagee”) of any Mortgage (as hereinafter
defined) on Ground Lessor’s fee interest in the Project (“Fee Mortgage”), which
shall be in a form mutually acceptable to Tenant and Fee Mortgagee, whereby Fee
Mortgagee shall agree to honor and to not disturb or interfere with Tenant’s use
and occupancy of the Project or Tenant’s rights and entitlements under this
Lease (including rights regarding the application of insurance proceeds and
condemnation awards), regardless of any default by Landlord under the Ground
Lease, any termination of the Ground Lease or any default by Ground Lessor under
the Fee Mortgage. The Ground Lease shall include an obligation of Ground Lessor
to convey, and an obligation of Ground Lessee to purchase, Ground Lessor’s fee
interest in the Project on or before December 31, 2015. In the event the Ground
Lease, the Ground Lessor NDA and the Fee Mortgage NDA are not approved by Tenant
and fully executed and delivered by all parties thereto on or before August 22,
2013, then Tenant shall be entitled to terminate this Lease by delivering
written notice of such termination to Landlord in addition to Tenant’s other
rights and remedies available at law. Upon Landlord’s acquisition of fee title
to the Project, pursuant to the Ground Lease or otherwise, the premises leased
by Landlord to Tenant under this Lease shall automatically, without the
execution of any further documentation, be expanded to include such greater
estate then held by Landlord.

d. As long as Tenant is entitled to possession of the Premises, Tenant shall
have the non-exclusive right (in common with the occupants of Burton Hills
Building I) to use all drives and entrances located within the Project, the
exclusive right to use fourteen (14) parking spaces in the Surface Parking Lot
(which spaces shall be marked as reserved for Tenant’s use) and three hundred
thirty (330) parking spaces in the Parking Garage (as more particularly provided
in Section 10), and the right to use all other portions of the Project (except
Ground Lessor’s Reserved Parking Spaces, as described in Section 10), including
the driveways, sidewalks and other site improvements within the Project as they
may exist from time to time, subject to the Permitted Encumbrances. No third
parties have the right to use any portion of the Project except as set forth in
this Lease or the Permitted Encumbrances. Notwithstanding the foregoing,
Landlord hereby reserves the right to establish reasonable rules and regulations
for the use thereof, and to close all or any portion thereof as may be deemed
necessary by Landlord to prevent a dedication thereof or the accrual of any
rights to any person or the public therein.

e. Landlord acknowledges and agrees that, by July 22, 2013, Landlord will
deliver to Tenant complete copies of any surveys, title policies (including
copies of the Permitted Encumbrances) and environmental reports relating to the
Premises in its possession.

f. Landlord and Tenant acknowledge that Tenant, Landlord, Ground Lessor, and the
Premises shall be subject to the terms and conditions of that certain
declaration to be executed by Landlord and Ground Lessor as amended from time to
time in compliance with this

 

7



--------------------------------------------------------------------------------

Section 3(f), the “Declaration”). Tenant shall have the right to approve the
Declaration which approval shall not be unreasonably withheld, conditioned or
delayed so long as the Declaration does not increase the obligations of Tenant
under this Lease in any material respect, decrease or interfere with the rights
and entitlements of Tenant under this Lease in any material respect, interfere
with Tenant’s use and enjoyment of the Project in any material respect or expose
Tenant to any additional material risk. The Declaration shall provide for mutual
ingress/egress easements and certain parking rights for the Ground Lessor’s
Reserved Parking Spaces on the Surface Parking Lot and within the Parking
Garage. Landlord agrees that in no event shall Landlord agree to any amendment
or modification to the Declaration, or consent to any matter under the
Declaration, that could adversely affect the rights, or increase the
obligations, of Tenant hereunder, including, without limitation, any action that
(i) grants any easement that could interfere with the operations of Tenant, or
(ii) grants any access easements or other rights of ingress or egress to third
parties onto or through the Project, without the prior written consent of
Tenant, which shall not be unreasonably withheld, conditioned, or delayed.
Landlord agrees to (x) promptly provide Tenant with copies of any notices that
Landlord may give or receive pursuant to the Declaration or any of the other
Permitted Encumbrances and (y) consult with Tenant regarding how to cast any
votes allocated to the Project under the Declaration or any of the other
Permitted Encumbrances. Landlord represents and warrants that it has or will
receive all necessary approvals required pursuant to the Declaration or any of
the other Permitted Encumbrances in order to construct the improvements
described herein. Subject to Landlord’s obligation to subdivide the larger
parcel of which the Premises is part, Landlord shall not amend, modify or
terminate the Permitted Encumbrances, or grant any consent or approval regarding
any matter under the Permitted Encumbrances, or allow any new easements,
restrictions or encumbrances with respect to the Project to be created, without
the prior written consent of Tenant (which shall not be unreasonably withheld,
conditioned, or delayed), except for such amendments, modifications,
terminations, consents or approvals, or such new easements, restrictions or
encumbrances (copies of which shall be promptly provided to Tenant), as shall
not increase in any material respect the obligations of Tenant under this Lease,
decrease, interfere with or impair in any material respect Tenant’s rights under
this Lease or its use and enjoyment of the Project, or expose Tenant to
additional material risk.

g. Tenant acknowledges that, except as set forth in this Lease and the
Development Agreement, including but not limited to Landlord’s commitment to
complete the construction described in the Development Agreement, no promise has
been made by or on behalf of Landlord, or relied upon by Tenant, to construct,
alter, remodel, improve, repair, decorate or maintain the Project, and that,
except as otherwise provided in this Lease and in the Development Agreement, no
representation respecting the condition of the Project has been made by or on
behalf of Landlord or relied upon by Tenant

4. Landlord’s Work.

(a) Landlord agrees to construct the Base Building (as defined in the
Development Agreement) and the Site Improvements (“Landlord’s Work”), at its
expense in a good and workmanlike manner and in compliance with all Laws (as
defined in Section 12), all Permitted Encumbrances and the terms and provisions
of the Development Agreement. All of Landlord’s Work shall be completed at
Landlord’s sole cost and expense, without contribution from Tenant, except as
otherwise expressly set forth in the Development Agreement.

 

8



--------------------------------------------------------------------------------

(b) The Rentable Area of the Premises shall be 109,751 rentable square feet.

(c) Prior to August 22, 2013, Landlord shall provide Tenant with (i) reasonable
evidence that Landlord has obtained construction financing and equity
commitments sufficient to pay all costs of the Project, and (ii) the NDA
required by Section 28(b) below. If Landlord fails to provide such items prior
to August 22, 2013, and if such failure continues for an additional thirty
(30) days after written notice from Tenant, Tenant shall be entitled to
terminate this Lease without limiting Tenant’s other rights and remedies with
respect to such failure.

(d) In the event (i) Landlord does not commence vertical construction of the
Building on or before February 22, 2014, (ii) Landlord abandons construction of
the Building or ceases construction activities related to the Project after the
commencement of vertical construction for a period longer than ninety (90) days
for reasons other than Tenant Delay or Force Majeure (or for more than one
hundred twenty (120) days for reasons other than Tenant Delay only), (iii) the
Substantial Completion Date does not occur within one hundred eighty (180) days
after the scheduled Commencement Date herein for reasons other than Tenant Delay
or Force Majeure or (iv) the Substantial Completion Date does not occur within
two hundred forty (240) days after the scheduled Commencement Date herein for
reasons other than Tenant Delay (regardless of Force Majeure), then, without
limiting any other remedies available to Tenant at law or in equity, Tenant may
terminate this Lease, which such right to terminate must be exercised at any
time after the lapse of time giving rise to such termination right but no later
than thirty (30) days after the date Landlord notifies Tenant in writing that
Tenant is entitled to exercise such termination right.

5. Tenant Improvements to Premises.

a. Landlord further agrees to construct certain interior improvements to the
Building to provide finished and functioning office space for Tenant’s use (the
“Tenant Improvements”). The Tenant Improvements shall be more particularly
described in, and shall be constructed in accordance with the provisions of, the
Development Agreement.

b. Landlord shall pay for all Tenant Improvements up to the Tenant Cost
Allowance. If the cost of the Tenant Improvements exceeds the Tenant Cost
Allowance, Tenant shall be responsible for paying all excess costs as incurred
by Landlord pursuant to, and as more particularly described in, the Development
Agreement.

c. Provided that Tenant has obtained the commercial general liability insurance
required hereunder, naming Landlord as additional insured, Tenant shall be
granted early access to the Premises prior to the Substantial Completion Date
for the purpose of installing communication equipment, cabling and similar
infrastructure; and its modular furniture systems at the times, and subject to
the terms, described in Section 4 of the Development Agreement. Such early
access by Tenant shall be deemed to be that of a tenant under all of the terms,
covenants, and conditions of this Lease, except that the obligation to pay Base
Rental, Operating Costs or Additional Rent shall not be due and payable until
the Commencement Date.

 

9



--------------------------------------------------------------------------------

6. Additional Rent. As Additional Rent, commencing on the Commencement Date,
Tenant shall pay Landlord an amount equal to the annual Operating Costs for the
Project, which Operating Costs shall be calculated and paid as follows:

a. “Operating Costs” shall mean all commercially reasonable costs and expenses
incurred by Landlord in connection with the operation, maintenance, repair and
management of the Project, as computed on a cash basis in accordance with
generally accepted accounting principles consistently applied, and shall include
all commercially reasonable expenses, costs and disbursements of every kind and
nature that Landlord shall pay because of or in connection with the ownership
and operation of the Project, including but not limited to, the following:

i. Wages, salaries, taxes, insurance and benefits directly attributable to all
employees engaged solely in operating, maintaining, managing or providing
security for the Project, or to employees partially so engaged, on a
proportionate basis.

ii. All supplies and materials used in operation and maintenance of the Project.

iii. Utilities for the Project, including but not limited to water, electric,
sewer and gas; provided, however, that at Tenant’s option, Tenant may put all or
a part of such utilities serving the Premises in its own name, in which event
Tenant shall pay such utilities directly to the appropriate utility provider(s)
and that portion of such utilities shall be excluded from Operating Costs.

iv. Maintenance, janitorial, security, and service agreements for the Project.

v. All insurance required to be carried by Landlord with respect to the Project
in accordance with Section 26 below (the “Insurance Costs”).

vi. Ad valorem real estate taxes, assessments and governmental charges charged
or assessed against the Project (“Taxes”); provided, however, that
(x) Landlord’s income, profit, excise and franchise taxes and similar taxes as
well as any inheritance, estate, succession, gift or any form of property
transfer tax or indebtedness tax which may be assessed or levied against
Landlord or any mortgagee of Landlord (collectively, the “Tax Exclusions”) are
specifically excluded from Taxes for purposes of this paragraph, (y) in the
event any assessments may be paid in installments, only those installments
becoming due during the applicable calendar year shall be included in the amount
of Taxes for such year, and (z) Tenant shall receive the full benefit of any tax
incentives procured with respect to the Project and in connection therewith, in
the event that lease of the Land pursuant to the Ground Lease results in the
value of the Land being excluded from the benefits of the PILOT Agreement (as
defined in Section 46 below) during the term of the Ground Lease, then only
fifty percent (50%) of the resulting real estate taxes resulting therefrom shall
be included in Operating Expenses during the term of the Ground Lease.

 

10



--------------------------------------------------------------------------------

vii. Maintenance, repairs and replacements of improvements comprising the
Project (except to the extent the same are for the repair, maintenance, or
replacement of the roof, structural components, or exterior walls (including
windows therein) of the Building) including all capital maintenance, repairs and
replacements to the full extent the same may be expensed (and not capitalized)
pursuant to GAAP.

viii. Amortization (on a straight line basis over the useful life of the
applicable item) of the cost of installation of capital investment items
required by, or permitted pursuant to, this Lease or otherwise requested by
Tenant, except to the extent same are for the repair, maintenance, or
replacement of the roof, structural components, or exterior walls (including
windows therein) of the Building.

ix. Management fees for the Project not to exceed three and 62/100 percent
(3.62%) of the then-applicable annual Base Rental, which management fee shall be
inclusive of all accounting, property management and incidentals such as postage
and copies.

x. Legal consultants’, appraisers’ and auditors’ fees incurred in connection
with an appeal for reduction of taxes requested by Tenant or for other
management purposes directly incurred in the operation of the Project, but
excluding any such expenses intended to be included in the management fees as
described in clause (ix) above.

xi. Association fees and payments allocated to the Premises pursuant to the
Declaration, or other Permitted Encumbrances.

b. Intentionally Deleted.

c. Notwithstanding the foregoing, the following items shall not be included in
Operating Costs: (i) any expenses which under generally accepted accounting
principles would not be considered a maintenance, repair and/or operating
expense for a commercial office facility, other than items expressly included in
Operating Expenses as set forth in subsections 6(a)(vii) and (viii) above,
(ii) costs associated with the operation of the business of the entity which
constitutes the “Landlord”, including, but not limited to, the legal and
accounting costs associated with the leasing, selling, syndicating, financing,
mortgaging, or hypothecating of any of Landlord’s interest in the Project,
(iii) costs of disputes between Landlord and its employees, tenants or
contractors, (iv) depreciation and/or amortization of the Project, (v) the cost
of repairs or other work incurred by reason of fire, windstorm or other casualty
paid under insurance contracts, (vi) Landlord’s gross receipts taxes, personal
and corporate taxes, inheritance and estate taxes, franchise, gift or transfer
taxes or other Tax Exclusions, (vii) fines, penalties and other government
imposed charges inclusive of interest and attorney fees incurred solely

 

11



--------------------------------------------------------------------------------

as a result of Landlord’s failure to comply with legal or regulatory
requirements (except to the extent such fees were incurred as a result of
Tenant’s failure to perform Tenant’s obligations hereunder), (viii) costs
relating to challenging the assessed valuation of the Project including
attorneys’ fees, except for any costs or expenses incurred by Landlord in
challenging tax assessments at the request of Tenant; (ix) capital improvements,
except for items expressly included in Operating Expenses as set forth in
subsections 6(a)(vii) and (viii) above; (x) construction defects or repairs due
to the negligent or willful acts or omissions (where there was a duty to act) of
Landlord or its agents or others under its control, (xi) advertising or other
promotional costs concerning the Project, (xii) ground lease payments, payments
on mortgages or other debt obligations, (xiii) any expense which is reimbursed
by insurance, warranties or third parties; (xiv) management fees in excess of
three and 62/100 percent (3.62%) of the then-applicable annual Base Rental;
(xv) wages, salaries, or other compensation paid to any executive above the
grade of building manager; (xvi) expenditures for compliance with any federal,
state or local law, rule, ordinance or requirement regarding the environment or
hazardous waste and materials the violation of which existed at or prior to the
Commencement Date hereof for which Tenant is not legally responsible;
(xvii) expenses of Landlord in curing defaults or performing work expressly
provided in this Lease to be borne at Landlord’s expense; (xviii) Landlord’s
general corporate overhead and administrative expenses; (xix) penalties for late
payment, including, without limitation, penalties for late payment of taxes,
equipment leases, and other amounts owing by Landlord, unless such late payment
was due to Tenant’s late payment of Additional Rent; (xx) wages, salaries,
benefits and expenses attributable to off-site personnel, except as expressly
included in Section 6(a) hereof; (xxi) except for emergencies, rentals and other
related expenses, if any, incurred in leasing air conditioning systems,
elevators or other equipment ordinarily considered to be of a capital nature
except equipment the costs of which would have been included in Operating Costs
had Landlord purchased such equipment, but not any amounts in excess of the
Operating Costs that Landlord would have incurred had Landlord purchased such
equipment; (xxii) initial costs of constructing the Building, the Site
Improvements, the Tenant Improvements and the parking lots, driveways,
sidewalks, landscaping, courtyard and any other improvements on the Project;
(xxiii) the costs of any initial “tap fees” or one time lump sum sewer or water
connection fees for the Project; (xxiv) costs or fees relating to the defense of
Landlord’s title to or interest in the Project, or any part thereof, or any
costs or expenses associated with any sale or finance transaction, or any costs
or expenses associated with implementing the Ground Lease beyond what Landlord
would have incurred had Landlord owned the Project in fee simple; (xxv) expenses
and costs of encapsulation, removal, or abatement of substances located on the
Project prior to the Commencement Date required to be encapsulated, removed, or
abated pursuant to applicable laws; (xxvi) costs or expenses, including
judgments, incurred in connection with tort claims against Landlord (including
the cost of investigating, defending, or settling the same), (xxvii) payments to
subsidiaries or affiliates of Landlord for goods or services which as a result
of a non-competitive selection process materially exceed the cost of such goods
or services if obtained by parties unaffiliated with Landlord; and
(xxviii) costs for the acquisition of sculpture, paintings or other objects of
art unless Tenant expressly consents in writing, (xxix) any charges otherwise
payable by Tenant under another provision of this Lease (i.e. no duplicative
charges); and (xxx) costs to maintain those parking spaces on the Surface
Parking Lot exclusively used by Ground Lessor.

 

12



--------------------------------------------------------------------------------

d. Landlord may estimate the Operating Costs for any calendar year, (the
“Estimated Operating Costs”). The Estimated Operating Costs shall be divided by
twelve and paid to Landlord as Additional Rent monthly on the same day the Base
Rental is due and payable. The initial Estimated Operating Costs for the first
Lease Year shall be $817,645 ($7.45 per rentable square foot of the Premises),
assuming no tax abatement is in effect at such time. Tenant agrees to pay this
amount monthly with the Base Rental as shown on Exhibit C. Landlord agrees that
the total amount of Operating Costs allocated to janitorial services (for
cleaning five (5) times per week), landscaping, repairs, maintenance, and
management fees shall not exceed $2.39 per rentable square foot for the 2015
calendar year (to be prorated if the Commencement Date occurs after January 1,
2015). Landlord agrees to review the budget for Operating Costs with Tenant
prior to the beginning of each calendar year and to consider in good faith
Tenant’s input with respect to such budget and the management of Operating
Costs.

e. Within one hundred fifty (150) days or as soon thereafter as may be
reasonably practicable after the conclusion of each calendar year during the
Term, Landlord shall furnish to Tenant a report describing the actual amount of
Operating Costs for such calendar year. A lump sum payment shall be made by
Landlord to Tenant or by Tenant to Landlord, as appropriate, within thirty (30)
days after the delivery of such report equal to the amount of any difference
between the actual Operating Costs and the Estimated Operating Costs paid by
Tenant for such year (the “Reconciliation Payment”).

f. Landlord shall present Tenant with all tax notices, bills or assessments
imposed upon the Project (to the extent reimbursable by Tenant), within fifteen
(15) days after Tenant’s request therefor. Tenant shall have the right to
require Landlord, at no cost to Landlord, to challenge any such taxes or other
impositions, provided Tenant posts any security or pays any Taxes required by
law in connection with the challenge. Landlord will then file appropriate
appeals as directed by Tenant. Upon request of Tenant, Landlord shall cooperate
with Tenant by assigning to Tenant the right to proceed on behalf of or in the
name of Landlord with respect to the challenge of any such tax or imposition.

g. Landlord shall maintain reasonably detailed books and records of all
Operating Costs paid by Landlord. Tenant shall have the right no more than one
(1) time for each calendar year during the Term, after reasonable notice to
Landlord, during normal business hours, to inspect, review, or audit the books
and records of Landlord relating to the calculation of Operating Costs. If the
inspection, review, or audit reveals an overcharge by Landlord, then Landlord
shall refund any such overcharge within thirty (30) days after notice from
Tenant. In addition, if Tenant’s inspection, review, or audit of the Operating
Costs reveals an overcharge of more than five percent (5%), Landlord shall
reimburse Tenant for the reasonable cost of the audit within ten (10) days after
Landlord’s receipt of an invoice therefor. In the event Tenant does not object
to a report of Operating Costs (as discussed in Section 6(e)) within one
(1) year after the receipt of same, such report shall be considered final and
the Operating Costs covered by same shall no longer be subject to audit as set
forth in this Section 6(g).

h. The Operating Costs during any fractional part of a calendar year shall be
prorated.

 

13



--------------------------------------------------------------------------------

7. Services to be Furnished by Landlord. As a part of Operating Costs, Landlord
shall furnish the following services:

a. Tenant may have entry at all times to the Parking Garage by card key system
or by such other method as is chosen by Tenant. Tenant shall have access to the
Premises on a 24-7 basis, subject only to such security procedures as Tenant may
elect from time to time.

b. Tenant shall have full use of all elevators in the Building, subject to call.

c. Hot and cold water at those points of supply provided for in the Plans and
Specifications; central heat and air conditioning as provided for in the Plans
and Specifications, at such temperatures and in such amounts as are desired by
Tenant consistent with the capacity of the HVAC facilities described in the
Plans and Specifications.

d. Routine maintenance and electric lighting service for all public areas and
special service areas of the Project.

e. Janitorial service as requested by Tenant from time to time.

f. Electrical facilities and sufficient power for Tenant’s office equipment
consistent with the capacities described in the Plans and Specifications. Any
additional equipment, feeders or risers necessary to supply Tenant’s electrical
requirements in excess of the amount to be provided by Landlord pursuant to this
subsection shall be supplied by Landlord at the expense of Tenant, and only if
such installations will not, in Landlord’s judgment, overload the electrical
system of the Project or entail excessive or unreasonable alterations to the
Project.

g. Replacement of Building standard fluorescent bulbs in all areas and
incandescent bulbs in the Building.

Notwithstanding the foregoing, upon reasonable prior notice, Tenant may request
modifications, cessation or additions to the services provided by Landlord
and/or to the service providers being used, which such additions or
modifications shall be included within Operating Costs. Upon any such request,
Landlord agrees to use commercially reasonable efforts, at no cost to Landlord,
to accommodate such request, provided that, Landlord shall always have the sole
and exclusive right to appoint the property manager. Notwithstanding the
foregoing, in the event that the property manager is not affiliated with Eakin
Partners, LLC or John W. Eakin, Tenant shall have the right to request a change
to the property manager at the end of the term of such property manager’s
agreement (but in no event later than one (1) year after Tenant’s request), but
only if the Project is not being operated in a manner comparable to other first
class

 

14



--------------------------------------------------------------------------------

office buildings in the Nashville, Tennessee market (the “Operating Standard”),
and if such failure is not cured within sixty (60) days after written notice to
Landlord and the property manager, which notice specifies the ways in which the
management of the Project does not meet the Operating Standard.

8. Keys, Locks and Card Keys. Landlord shall furnish Tenant with a reasonable
number of keys and/or key cards for all of Tenant’s employees for entry to the
Building and the Parking Garage. Additional keys or keycards, or the replacement
of lost keys or key cards, will be furnished to Tenant, at Tenant’s cost, on an
order signed by Tenant or Tenant’s authorized representative. All such keys
shall remain the property of Landlord. No additional locks shall be allowed on
any door of the Premises, nor shall Tenant change any locks without Landlord’s
prior permission (which shall not be unreasonably withheld) and delivery to
Landlord of a key for same. Tenant shall not make, or permit to be made, any
duplicate keys. Upon termination of this Lease, Tenant shall surrender to
Landlord all keys and card keys for the Premises and the Building, along with
all parking cards. Tenant shall supply Landlord with the combination of all
locks for safes, safe cabinets and vault doors, if any, installed in the
Premises.

9. Signage. Tenant will have full rights to all signage in, on or about the
Premises, including interior signage, building signage (which, at Tenant’s
option, may include signage on top of the Building) and any exterior signage,
all as Tenant may specify and elect from time to time, provided that Tenant
shall be limited to one (1) sign on the exterior walls of the Building, all of
which may be modified by Tenant from time to time; provided, however, that all
such signage must adhere to any applicable municipal codes and meet Landlord’s
approval as to design and method of installation, which approval shall not be
unreasonably withheld, conditioned or delayed. All Tenant signage costs may, at
Tenant’s option, be paid from the Tenant Improvement Allowance. Landlord shall
pay for signage required within the parking areas to comply with applicable law.
Tenant shall remove any exterior signage at the expiration or earlier
termination of this Lease. Tenant shall maintain such signage at Tenant’s sole
cost and expense, and shall repair any damage to the Building caused by the
maintenance, operation, or removal of such signage.

10. Parking. Tenant shall have the exclusive right to use (a) fourteen
(14) parking spaces within the Surface Parking Lot as shown on the Site Plan
(which spaces shall be marked for Tenant’s exclusive use) and (b) a minimum of
three hundred thirty (330) parking spaces within the Parking Garage for parking
of Tenant’s automobiles and those of its employees and visitors. Tenant
acknowledges that, pursuant and subject to the Declaration, the Ground Lessor
shall have rights to use those spaces in the Surface Parking Lot that are not
reserved for Tenant’s exclusive use, and six (6) parking spaces in the Parking
Garage on an exclusive basis, which six (6) spaces shall be in the location
shown on the Site Plan and shall be marked for Ground Lessor’s use
(collectively, the “Ground Lessor’s Reserved Parking Spaces”). Tenant agrees not
to use the Ground Lessor’s Reserved Parking Spaces. Landlord reserves the right
to adopt reasonable regulations for the use of the Parking Garage and/or Surface
Parking, including those rules which may be necessary to curtail unauthorized
parking within the Parking Garage and/or the Surface Parking Lot, including the
required use of “parking permits” so long as Landlord uses reasonable efforts to
enforce the same on a uniform basis. Notwithstanding the foregoing, in the event
Landlord fails for any reason to provide at least 330 parking spaces in the
Parking Garage for Tenant’s exclusive use in accordance with the terms of this
Section 10, then without limiting Tenant’s other rights and remedies for such
failure, Tenant shall have the right to seek alternate parking and Landlord
shall reimburse Tenant on demand for the costs incurred by Tenant to obtain such
parking.

 

15



--------------------------------------------------------------------------------

11. Permitted Uses. Tenant may use and occupy the Premises for the purpose
specified in the Schedule and purposes ancillary thereto and for no other
purpose. Tenant shall not commit or allow any waste or damage to be committed on
any portion of the Premises. Tenant shall not occupy or use, or permit any
portion of the Premises to be occupied or used for (i) any business or purpose
that is unlawful or extra-hazardous, (ii) a noxious use, or a use which would be
considered a public or private nuisance, (iv) a use which would trigger or
require any further or different governmental compliance or improvements (unless
the cost thereof is paid for by Tenant) than as proposed as part of the initial
construction of the Building. Tenant shall not permit anything to be done that
would in any way increase the rate of any insurance coverage on the Project
(unless Tenant agrees to pay the increased cost associated therewith), cause the
load on any floor of the Building to exceed the load for which the floor was
designed, or use electrical energy exceeding the capacity of the then existing
feeders or wiring installations (unless Tenant agrees to pay the increased cost
to increase such capacity). Further, in the event Tenant subleases space within
the Premises hereunder, such sublease shall not materially increase the burden
on the then-existing parking areas beyond the burden that would exist on such
areas if Tenant’s use of the Building was at full capacity. Tenant shall further
conduct its business and control its agents, employees, invitees, and visitors
(the “Tenant Parties”) in such manner as not to create any nuisance. Any food,
soft drink or other vending machine installed within the Premises shall not be
visible from the exterior of the Building. Tenant will have, throughout the
Term, access to all portions of the Premises (including the roof, except that
any access to the roof by Tenant shall be in compliance with the Permitted
Encumbrances) for installation and maintenance of any conduits, cables and other
equipment installations necessary for its communications, data processing, and
any other requirements necessary for the conduct of the Tenant’s business.
Tenant shall cause such installation and maintenance of this equipment to be
constructed in such a manner as to not violate the roof or other building
systems warranties, the Permitted Encumbrances or applicable law. Tenant shall
give Landlord reasonable advance notice of Tenant’s intention to access the roof
for any purposes, and Landlord shall have the right to accompany Tenant. Tenant
shall indemnify and hold Landlord harmless from any and all losses, claims, or
other liabilities resulting from any such installations by Tenant, including
reasonable attorneys’ fees.

12. Laws, Regulations, and Rules of Building. Landlord shall deliver the Project
in compliance with all applicable federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, requirements,
codes, decrees, orders, and decisions by courts and cases now in force or which
may hereafter be in force, when the decisions are considered binding precedent
in Tennessee, and all decisions of federal courts applying the law of Tennessee;
including but not limited to The Americans With Disabilities Act of 1990 (42
U.S.C. § 12101 et seq.) (the “ADA”), and any regulations and guidelines
promulgated thereunder, as all of the same may be amended and supplemented from
time to time (the “Laws”) and all Permitted Encumbrances and, if the Project is
not in compliance with all Laws and Permitted Encumbrances in effect as of the
date of delivery of the Premises to Tenant, Landlord will make such alterations
(at Landlord’s cost and not as part of Operating Costs) as may be required in
order to cause the Project to comply with such Laws and Permitted Encumbrances.
Thereafter, (a) Tenant shall comply with all Laws to the extent applicable to
the

 

16



--------------------------------------------------------------------------------

portions of the Premises required to be maintained by Tenant; provided, however,
that in no event shall Tenant have any obligation to make structural alterations
to the Premises, except as may be required by Laws enacted after the
Commencement Date and imposing the obligation to make such structural repairs
only in connection with Tenant’s particular use of the Premises (but not with
respect to structural alterations required by law as a result of office space
generally), and (b) Landlord shall be obligated to comply with Laws to the
extent applicable to portions of the Project required to be maintained by
Landlord. Tenant shall comply with the rules and regulations attached hereto as
Exhibit E, as such rules and regulations may be reasonably modified by Landlord
from time to time for the safety, care and cleanliness of the Project and for
preservation of good order therein after receiving notice thereof (the “Rules
and Regulations”); provided, however, that in the event of a conflict between
the Rules and Regulations and the terms of this Lease, the terms of this Lease
shall control.

Landlord makes no representations or warranties with respect to crime in the
area, undertakes no duty to protect against criminal acts and shall not be
liable for any injury, wrongful death or property damage arising from any
criminal acts of third parties; provided, however, Landlord shall, from time to
time, upon Tenant’s request, and as a part of Operating Costs, employ or cause
to be employed security personnel and equipment for the Project. Landlord’s
agreement to employ security as requested by Tenant shall not be deemed an
undertaking by Landlord to ensure the safety of the tenants of the Building or
any of their agents, employees, contractors, customers or invitees or the
property of any such parties. Tenant is urged to provide security for its
agents, employees, contractors, customers and invitees or the property of any
such parties, as it deems necessary, and to obtain insurance to protect against
criminal acts.

13. Financial Statements. In the event Tenant’s financial statements are not
publicly available, Tenant shall provide Landlord with accurate financial
statements (balance sheet and income statements) on Tenant within thirty (30)
days of request by Landlord. As a condition to the delivery of any such
financial statements, Landlord agrees to keep such financial statements
confidential and to not disclose or deliver such financial statements to any
third party, except that Landlord may deliver such financial statements to
actual or potential lenders, purchasers or investors as long as such parties
agree to keep such financial statements confidential.

14. Repairs.

a. During the Term of this Lease, Landlord shall maintain, repair, and replace
the entirety of the Project, including without limitation the Building
(including all leasehold improvements and all Building Systems), the Parking
Garage, the Surface Parking Lot, all driveways and landscaping and all other
portions of the Project as necessary to keep same in good condition and repair,
in a manner consistent with first class office buildings located in Nashville,
Tennessee. In addition, Landlord shall perform all maintenance, repairs,
replacements and improvements to the Project required by any governmental law,
ordination, rule or regulation. Notwithstanding the foregoing (i) the cost of
repairs, maintenance, or replacement of the roof, structural portions, and
exterior walls (including the windows therein) of the Building, including the
repair of damage caused by any leaks caused by Landlord’s failure to maintain
the roof or exterior walls (including windows therein), shall be paid by
Landlord and shall not be a part of Operating Costs, (ii) maintenance, repair,
and/or replacement of Permitted Alterations shall always be considered a part of
Operating Costs, and (iii) Tenant shall pay on demand

 

17



--------------------------------------------------------------------------------

Landlord’s costs for any repairs necessitated by the acts or omissions of Tenant
or Tenant’s agents, contractors, employees, visitors or invitees to the extent
not covered by Landlord’s insurance.

b. If Tenant is not satisfied with the level of service provided by any of
Landlord’s vendors (for example, hvac, janitorial, landscape maintenance which
are included within Operating Costs), Tenant shall notify Landlord. Landlord
will thereafter work with Tenant in good faith to upgrade the level of services
by rebidding the unsatisfactory vendor’s contract to another vendor reasonably
acceptable to both Landlord and Tenant.

c. As used above, “Building Systems” shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment and facilities, and
any systems designed to supply heat, ventilation, air conditioning and humidity
or any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, any
telecommunications system serving the Building and any other mechanical,
electrical, electronic, computer or other systems or equipment that serves the
Building in whole or in part. Unless otherwise specifically agreed in writing,
Landlord shall have no responsibility for the maintenance of Tenant’s
telecommunications equipment, including wiring and cabling, nor for any wiring
or other infrastructure to which Tenant’s telecommunications equipment may be
connected. Tenant agrees that to the extent any such service is interrupted,
curtailed or discontinued, Landlord shall have no obligation or liability with
respect thereto (unless such interruption or curtailment is a result of
Landlord’s gross negligence or intentional misconduct), and it shall be the sole
obligation of Tenant at its expense to obtain substitute service.

d. Notwithstanding any provision contained herein to the contrary, if Landlord
fails to commence any of its maintenance, repair, or replacement obligations
pursuant to this Section 14 for more than thirty (30) days after written notice
from Tenant (or does not within said period commence and diligently proceed to
cure such default, although notice shall be limited to that which is reasonable
under the circumstances if there is an emergency with imminent threat to life or
property or if such failure has an imminent material and adverse impact on the
operation of Tenant’s business operations), Tenant may perform such maintenance,
repairs, and replacements, and Landlord shall pay to Tenant the reasonable cost
thereof actually incurred by Tenant within thirty (30) days after receipt of an
invoice from Tenant together with supporting documentation reasonably acceptable
to Landlord.

e. Tenant shall, at its expense, keep in good order, condition and state of
repair all portions of the Premises with the exception of those to be maintained
and repaired by Landlord under the preceding subsections. In the event Tenant
fails to comply with the requirements of this Section and such failure continues
for more than thirty (30) days after written notice of such failure is delivered
to Tenant, Landlord may make such maintenance and repair, and Tenant shall pay
the cost thereof, plus an administrative fee of five percent (5%), upon demand.

 

18



--------------------------------------------------------------------------------

15. Alterations.

a. After construction of the Tenant Improvements, except for any Permitted
Alterations (hereinafter defined), Tenant shall not make or allow to be made any
alterations or physical additions in or to the Premises, without first obtaining
the written consent of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, Landlord’s consent may be
subject to reasonable protections or restrictions designed to preserve the
architectural design and structural integrity of the Building and to protect
against claims by materialmen and laborers, or contingent upon Tenant’s
agreement to remove such alteration at the end of the Term. At Landlord’s
election, any alterations or additions made by Tenant (excluding Tenant’s
Personal Property) shall become the property of Landlord upon termination of
this Lease. Landlord’s interest in the Project shall not be subject to liens for
improvements made by Tenant, and Tenant shall have no power or authority to
create any lien or permit any lien to attach to the Project as a result of
improvements made by Tenant or by reason of any other work done on Tenant’s
behalf or any other act or omission of Tenant. Tenant agrees to provide notice
to such effect to any such persons doing work or supplying materials to the
Premises. Tenant shall indemnify Landlord against any loss or expenses incurred
as a result of the assertion of any such lien, and Tenant covenants and agrees
to remove such lien or transfer such lien to a bond or such other security, as
may be permitted by applicable law, within thirty (30) days after Tenant has
actual knowledge of such lien. In the event Tenant fails to have such lien
removed as required hereunder, Landlord shall have the right to pay such lien,
and Tenant shall reimburse Landlord for such sum, plus an administrative fee of
five percent (5%) of same, upon demand.

b. Notwithstanding any provision contained in this Lease to the contrary, Tenant
shall have the right to make the following alterations to the Premises without
obtaining Landlord’s prior consent (the “Permitted Alterations”): (i) interior,
non-structural alterations which do not cost in excess of One Hundred Thousand
and No/100 Dollars ($100,000) in any one instance and do not adversely affect
the Building or require any work to be done within the walls, above the ceiling,
or below the floor; and (ii) cosmetic alterations such as changing carpets,
floor coverings, wall coverings and painting. Tenant shall give Landlord advance
written notice of all Permitted Alterations to be made by Tenant whenever the
cost of such Permitted Alterations exceeds Ten Thousand and No/100 Dollars
($10,000.00).

c. In no event shall Landlord make alterations to the Project without the
approval of Tenant except in connection with the discharge of Landlord’s
obligations hereunder.

16. Surrender of Premises. At the termination of this Lease, Tenant shall
deliver possession of the Premises to Landlord in as good condition as at the
Commencement Date (but as altered or improved after such date in compliance with
the requirements of this Lease), or as the same may have been improved during
the Term, ordinary wear and tear, damage resulting from fire or other casualty
or condemnation, and construction, maintenance, repairs and replacements
required hereunder to be completed by Landlord excepted. If Tenant installs
improvements in the Premises reasonably determined by Landlord to be special or
non-standard and advises Tenant at the time such improvements are made that
Landlord will require the same to be removed at the end of the Term, Landlord
may require Tenant to remove such special or non-standard improvements and
repair the Premises at Tenant’s sole cost and expense upon the termination of
this Lease. Before surrendering possession of the Premises, Tenant shall,
without expense to Landlord, remove all signs, furnishings, equipment, trade
fixtures, merchandise and

 

19



--------------------------------------------------------------------------------

other personal property installed or placed in the Premises by Tenant (the
“Tenant’s Personal Property”). Tenant’s Personal Property shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that, if any of Tenant’s Personal Property is removed, Tenant
shall promptly repair any damage resulting from such removal. If Tenant fails to
remove any of the Tenant’s Personal Property prior to expiration or termination
of this Lease and such failure continues for ten (10) days following written
notice thereof from Landlord to Tenant, then Landlord may, at its sole
option, (a) deem any or all of such items abandoned, and, at Landlord’s option,
title to such items shall pass to Landlord under this Lease as by a bill of
sale, or (b) remove and dispose of all or any part of Tenant’s Personal
Property, in which event Tenant shall pay the reasonable cost of removal and
disposal, including, without limitation, repairing any damage caused by such
removal.

Notwithstanding the foregoing, the parties to this Lease acknowledge the
importance of complying with the National Electric Code, as amended from time to
time, and all other applicable electric, fire and safety codes. Tenant shall
promptly remove and properly discard any wiring and/or cabling installed for
Tenant’s use to the extent required by applicable laws, codes, or regulations,
before or as of the time of the surrender of the Premises, unless excused in
writing by Landlord. Tenant hereby agrees that any such cabling or wiring
installed during the Lease shall meet the requirements of the applicable
electric, fire and safety codes. In the event that any wiring and/or cabling
remains on the Premises upon surrender by Tenant, such items are deemed to be
abandoned and may be removed and disposed of by Landlord as Landlord sees fit.
To the extent Tenant is required to remove cabling and wiring pursuant to the
provisions of this paragraph, all expenses of such removal and disposal shall be
at Tenant’s sole cost and shall be payable on demand.

17. Quiet Enjoyment. Tenant shall have the right to peacefully occupy, use and
enjoy the Premises during the Term, subject to the other terms hereof, provided
no Default exists hereunder.

18. Landlord’s Right of Entry. Landlord or its agents or representatives may
enter the Premises, at reasonable times, and on reasonable prior notice to
Tenant (except in the event of an emergency, in which case only such notice as
may be reasonable under the circumstances (which may include no notice if
merited by the circumstances) shall be required) (a) to inspect the Premises;
(b) to show the Premises to any prospective purchaser or lender of the Project,
or to others having an interest in the Project or Landlord; (c) during the last
six (6) months of the Term, to show the Premises to brokers and prospective
tenants; (d) to make inspections, repairs, alterations, additions, or
improvements to the Premises or the Building (including, without limitation,
checking, calibrating, adjusting, or balancing controls and other parts of the
heating, ventilation and air-conditioning system) required or permitted by this
Lease and (e) to take all steps as may be necessary or desirable for the safety,
protection, maintenance, or preservation of the Premises or the Building or
Landlord’s interest therein, or as may be necessary or desirable for the
operation or improvement of the Building in order to comply with Laws. Landlord
shall use reasonable efforts not to interfere with the operation of Tenant’s
business during any such entry. Notwithstanding any of Landlord’s rights to
enter the Building pursuant to the terms of this Lease, Landlord shall not cause
Tenant to in any way violate any laws, regulations or ordinances intended to
protect the rights and privacy of confidential patient and billing information
processed in Tenant’s operations, including those relating to any and all
patient and billing records and the computers and servers that store such
records, which at any time, Tenant shall be able to secure in locked storage
units or areas.

 

20



--------------------------------------------------------------------------------

19. Limitation of Landlord’ Liability. Landlord’s liability to Tenant shall be
limited as follows:

a. As between Landlord and Tenant, Tenant hereby assumes all risk of damage or
injury to Tenant or Tenant’s employees, invitees, or contractors or the property
of Tenant or Tenant’s employees, invitees, or contractors in, on, or about the
Project from any cause other than the negligence or tortious act or omission
(where there was a duty to act) of Landlord or the breach of this Lease by
Landlord. By way of example, but without limitation, Tenant agrees that Landlord
will not be liable for any loss, injury, death, or damage to persons, property,
or Tenant’s business resulting from (i) theft; (ii) act of God, public enemy,
injunction, riot, strike, insurrection, war, terrorism, court order,
requisition, order of governmental body or authority, fire, explosion or falling
objects; (iii) any accident or occurrence in, on or about the Premises caused by
the Premises becoming out of repair or by the obstruction, breakage or defect in
or failure of equipment, pipes, sprinklers, wiring, plumbing, heating,
ventilation and air-conditioning or lighting fixtures of the Building or by
broken glass or by the backing up of drains, or by gas, water, steam,
electricity or oil leaking, escaping or flowing into or out of the Premises;
(iv) business interruption or loss of use of the Premises; (v) any diminution or
shutting off of light, air or view by any structure erected on the Land or any
land adjacent to the Premises, even if Landlord is the adjacent land owner;
(vi) mold or indoor air quality; (vii) any acts or omissions of any visitor of
the Premises; or (viii) any cause beyond Landlord’s control, unless caused by
the gross negligence or tortious act or omission (where there was a duty to act)
of Landlord or the breach of this Lease by Landlord. In no event shall Landlord
be liable for indirect, consequential, or punitive damages or for damages based
on lost profits. None of the foregoing shall be considered a constructive
eviction of Tenant, nor shall the same entitle Tenant to an abatement of rent;
provided, however, if an interruption or failure of utility services caused by
or within the control of Landlord or any of its employees or contractors
continues for more than five (5) business days, Tenant shall receive an
abatement of all Base Rental hereunder from the commencement of such
interruption or failure until such time as the services are restored.

b. All separate and personal liability of any member, partner, principal, joint
venturer, director, officer, shareholder or beneficial owner of Landlord and of
any constituents of the Landlord is hereby expressly waived by Tenant, and by
every person now or hereafter claiming by, through, or under Tenant; and Tenant
shall look solely to Landlord’s interest in the Project and the proceeds thereof
for the payment of any claim against Landlord. Upon any transfer of Landlord’s
interest in this Lease or in the Project and the corresponding assumption by the
transferee of Landlord’s obligations under this Lease, the transferring Landlord
shall have no liability or obligation for matters arising under this Lease after
the date of such transfer.

20. Indemnity.

a. Tenant shall hereby indemnify, defend and hold Landlord harmless against and
from all liabilities, obligations, suits, damages, penalties, claims, costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other professional fees (if and to the extent permitted by law), that may be
imposed upon, incurred by, or asserted against Landlord

 

21



--------------------------------------------------------------------------------

and arising, directly or indirectly, out of or in connection with (i) Tenant’s
use, occupancy or maintenance of the Premises, the Building or the Project (but
not including the use of the Parking Garage by others or the use of other
portions of the Project by others), (ii) any failure on the part of Tenant to
perform or comply with any of the covenants, agreements, terms or conditions
contained in this Lease; and (iii) any negligent or otherwise tortious act or
omission (where there was a duty to act) of Tenant.

b. Landlord shall hereby indemnify, defend and hold Tenant harmless against and
from all liabilities, obligations, suits, damages, penalties, claims, costs,
charges and expenses, including, without limitation, reasonable attorneys’ fees
and other professional fees (if and to the extent permitted by law), that may be
imposed upon, incurred by, or asserted against Tenant and arising, directly or
indirectly, out of or in connection with any of the following: (i) any failure
on the part of Landlord to perform or comply with any of the covenants,
agreements, terms or conditions contained in this Lease; and (ii) any negligent
or otherwise tortious act or omission (where there was a duty to act) of
Landlord.

21. Defaults. Any of the following shall be deemed a “Default”:

a. If Tenant fails to pay any rent when due and does not cure such failure
within five (5) days after written notice from Landlord that such amount is past
due. Notwithstanding the preceding sentence, Landlord shall not be obligated to
give more than two (2) such written notices during any calendar year.
Thereafter, failure by Tenant to pay any monetary sum due under the Lease within
five (5) days after the applicable due date shall constitute an Event of Default
without the obligation to provide notice therefor.

b. If any material representation or warranty made by Tenant to Landlord is
false in any material respect when made.

c. If any voluntary or involuntary petition under any section of any bankruptcy
act shall be filed by or against Tenant, or any voluntary or involuntary
proceeding in any court or tribunal shall be instituted to declare Tenant
insolvent or unable to pay its debts, and in the case of an involuntary petition
or proceeding, the petition or proceeding is not dismissed within ninety (90)
days from the date it is filed.

d. If the leasehold interest of Tenant be levied upon under execution or be
attached by process of law (and the same shall not be released within ninety
(90) days after the filing thereof), or if Tenant makes an assignment for the
benefit of creditors, or if a receiver be appointed for any property of Tenant
and is not discharged within ninety (90) days after such appointment.

e. Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for
thirty (30) days after written notice thereof from Landlord to Tenant; provided
that such thirty (30) day period shall be extended for the time reasonably
required to complete such cure, if such failure cannot reasonably be cured
within said thirty (30) day period and Tenant commences to cure such failure
within said thirty (30) day period and thereafter diligently and continuously
proceeds to cure such failure.

 

22



--------------------------------------------------------------------------------

22. Remedies and Damages.

a. In the event of a Default and for so long as such Default shall be
continuing, then in addition to any other rights or remedies Landlord may have
at law or in equity, Landlord shall have the right, at Landlord’s option,
without further notice or demand of any kind, to do any or all of the following
without prejudice to any other remedy that Landlord may have:

i. Terminate this Lease and Tenant’s right to possession of the Premises by
giving notice to Tenant. Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may re-enter the Premises and
take possession thereof, whereupon Tenant shall have no further claim to the
Premises or under this Lease.

ii. Continue this Lease in full force and effect, whether or not Tenant has
vacated or abandoned the Premises, and collect any unpaid rent or other charges
that have or thereafter become due and payable.

iii. Continue this Lease in effect, but terminate Tenant’s right to possession
of the Premises and re-enter the Premises and take possession thereof, whereupon
Tenant shall have no further claim to the Premises without the same constituting
an acceptance of surrender.

iv. In the event of any re-entry or retaking of possession by Landlord, Landlord
shall have the right, but not the obligation, (A) to expel or remove Tenant and
any other party who may be occupying the Premises or any part thereof; and
(B) to remove all or any part of Tenant’s or any other occupant’s property on
the Premises and to place such property in storage at a public warehouse at the
expense and risk of Tenant.

v. Landlord may relet the Premises without thereby avoiding or terminating this
Lease (if the same has not been previously terminated), and Tenant shall remain
liable for any and all rent and other charges and expenses hereunder. For the
purpose of reletting, Landlord is authorized to make such repairs or alterations
to the Premises as may be reasonably necessary in the sole discretion of
Landlord for the purpose of such reletting, and if a sufficient sum is not
realized from such reletting (after payment of all costs and expenses of such
repairs, alterations and the expense of such reletting (including, without
limitation, reasonable attorney and brokerage fees) and the collection of rent
accruing therefrom) each month to equal the rent payable under this Lease, then
Tenant shall pay such deficiency each month upon demand therefor. Actions to
collect such amounts may be brought from time to time, on one or more occasions,
without the necessity of Landlord’s waiting until the expiration of the Term.

vi. Without any further notice or demand, Landlord may enter upon the Premises,
if necessary, without being liable for prosecution or claim for damages
therefor, and do whatever Tenant is obligated to do under the terms of the
Lease. Tenant agrees to reimburse Landlord on demand for any reasonable expenses
which Landlord may incur in effecting compliance with Tenant’s obligations under
the Lease. Tenant further agrees that Landlord shall not be liable for any
damages resulting to Tenant from such action, unless caused by the gross
negligence or willful misconduct of Landlord (but subject to the other
limitations on Landlord’s liability set forth in this Lease). Notwithstanding
anything herein to the contrary, Landlord will have no obligation to cure any
Default of Tenant.

 

23



--------------------------------------------------------------------------------

vii. Landlord shall at all times have the right, without prior demand or notice
except as required by Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof, without the necessity of proving
the inadequacy of any legal remedy or irreparable harm.

viii. The rights given to Landlord in this Section are cumulative and shall be
in addition and supplemental to all other rights or remedies that Landlord may
have under this Lease and under applicable Laws or in equity.

b. Should Landlord elect to terminate this Lease or Tenant’s right to possession
under the provisions above, Landlord may recover the following damages from
Tenant:

i. The worth at the time of the award of any unpaid rent that had been earned at
the time of termination; plus

ii. The worth at the time of the award of the unpaid rent that would have been
earned after termination, until the time of award; plus

iii. The worth at the time of the award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of the
rental loss that Tenant proves could have been reasonably avoided, if any; plus

iv. Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom, including, but not limited to, any costs or expenses (including,
without limitation, reasonable attorneys’ fees), incurred by Landlord in
(A) retaking possession of the Premises; (B) maintaining the Premises after
Default; (C) preparing the Premises or any portion thereof for reletting to a
new tenant, including, without limitation, any repairs or alterations, whether
for the same or a different use; (D) reletting the Premises, including but not
limited to, advertising expenses, brokers’ commissions and fees; and (E) any
commercially reasonable concessions made to obtain a new tenant.

v. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in subsections (i) and (ii), the phrase “worth at the time of the award”
shall be computed by adding interest on all such sums from the date when
originally due at the Default Rate. As used in subsection (iii), the phrase
“worth at the time of the award” shall be computed by discounting the sum in
question at the Prime Rate.

c. Tenant specifically acknowledges and agrees that, unless Landlord collects
the amounts described in Section 22(b) above, Landlord shall have the right to
continue to collect rent after any termination pursuant to this Section 22
(whether said termination occurs through eviction proceedings or as a result of
some other early termination pursuant to this Section 22) for the remainder of
the Term, less any amounts collected by Landlord from the reletting of the
Premises, but in no event shall Tenant be entitled to receive any excess of any
such rents collected over the rent payable hereunder.

 

24



--------------------------------------------------------------------------------

d. A termination of this Lease by Landlord or the recovery of possession of the
Premises by Landlord or any voluntary or other surrender of this Lease by Tenant
or a mutual cancellation thereof, shall not work a merger and shall at the
option of Landlord, terminate all or any existing franchises or concessions,
licenses, permits, subleases, subtenancies or the like between Tenant and any
third party with respect to the Premises, or may, at the option of Landlord,
operate as an assignment to Landlord of Tenant’s interest in same. Following a
Default, Landlord shall have the right to require any subtenants to pay all sums
due under their subleases directly to Landlord.

e. No covenant, term or condition of this Lease to be performed by Tenant shall
be waived by Landlord, except by consent of Landlord, and forbearance or
indulgence by Landlord in any regard whatsoever shall not constitute a waiver of
the covenant, term or condition to be performed by Tenant. Until complete
performance by Tenant of such covenant, term or condition, Landlord shall be
entitled to invoke any remedy available under this Lease despite such
forbearance or indulgence. Landlord’s acceptance of rent following a Default
shall not be deemed to be a waiver of any Default.

f. Notwithstanding any provision contained in this Lease to the contrary,
(a) Tenant shall be entitled to vacate the Premises for all or part of the Lease
term and same shall not constitute a Default by Tenant; (b) Landlord shall not
be entitled to change the door locks or lock Tenant out of the Premises without
a court order; (c) Landlord shall use good faith, commercially reasonable
efforts to mitigate Landlord’s damages, and (d) Tenant will not be liable for
any consequential, speculative or punitive damages.

g. Notwithstanding the foregoing, Tenant shall have the right to cure any
Default until such time as Landlord shall begin to exercise any of its rights
and remedies under this Section 22 with respect to such Default. In the event
Tenant cures any Default before Landlord begins to exercise its right and
remedies with respect to such Default, then Landlord shall not exercise any of
the right and remedies provided under this Section 22 with respect to the cured
Default.

23. Holding Over and Vacating. If Tenant retains possession of the Premises or
any part thereof after the termination of this Lease, Tenant shall pay Base
Rental at one hundred twenty-five percent (125%) the rate payable during the
month preceding such holding over, computed on a daily basis for each day that
Tenant remains in possession, together with 100% of all Additional Rent payable
with respect to such period. In addition, Tenant shall be liable for and pay to
Landlord all damages, consequential as well as direct, sustained by reason of
Tenant’s holding over. Such holdover tenancy shall be terminable by either party
upon thirty (30) days’ notice.

24. Condemnation.

(a) If such a portion of the Project is taken under the power of eminent domain
or appropriation by any public or quasi-public authority, or Landlord delivers a
deed-in-lieu of such a taking (a “Taking”), with the result that (i) the
operation of Tenant’s business within the Premises is no longer economically
feasible (using commercially reasonable judgment), or (ii) Tenant no longer has
adequate parking or adequate rights of ingress and egress to the Premises

 

25



--------------------------------------------------------------------------------

(using commercially reasonable judgment), Tenant shall have the right, at its
option, to terminate this Lease as of the date of such Taking, upon notice
within thirty (30) days following the date of the Taking. If this Lease is
terminated as provided above, this Lease shall cease and expire as of the date
of the Taking.

(b) In all events (except as described in Section 24(d) below), Landlord shall
be entitled to the entire award that may be paid in connection with such Taking,
and Tenant hereby assigns to Landlord its interest in such award, and Tenant
shall not assert a claim for a condemnation award therefor; provided, however,
that Tenant shall be entitled to the portion of any award for Tenant’s
unamortized leasehold improvements (such amortization to be made on a
straight-line basis over the Initial Term) to the extent such improvements were
paid for by Tenant (the parties agreeing that the cost of the leasehold
improvements will be deemed to have been paid for by Landlord to the extent of
the Tenant Cost Allowance), and further provided that Tenant may pursue a
separate award from the condemning authority for (a) relocation and moving
expenses, (b) compensation for loss of Tenant’s business, and (c) loss of
Permitted Alterations or Tenant’s Personal Property.

(c) In the event that this Lease is not terminated following a Taking, Tenant
shall pay the full Base Rental and Additional Rent up to the date that
possession of the portion of the Project subject to the Taking is transferred to
the applicable authority, and this Lease shall thereupon cease and terminate
with respect to the portion of the Project so taken. Thereafter, this Lease
shall remain in effect as to the remainder of the Project, except that the Base
Rent and Additional Rent shall be adjusted on an equitable basis. If this Lease
is not terminated, Landlord shall promptly repair the Project or the Building,
as the case may be, to a complete architectural unit, fit for Tenant’s occupancy
and business.

(d) In the event of any temporary Taking of the Premises or any portion thereof,
this Lease shall continue in full force and effect except that the award for
such Taking shall belong to Tenant. For purposes hereof, any temporary Taking
that lasts longer that one year may, at Tenant’s option, be treated as a
permanent Taking instead of a temporary Taking, and therefore subject to the
provisions of Section 24(a) above.

(e) Notwithstanding any language herein to the contrary, Landlord shall have the
right to terminate this Lease if (i) less than two (2) years remain in the term
of this Lease at the time of such Taking, and the cost of restoring the Project
or Building, as applicable, exceeds thirty percent (30%) of the replacement cost
of the same or (ii) the cost to restore the Project or Building, as applicable,
exceeds the award received by Landlord for such Taking; provided, however, that
(x) if Landlord terminates this Lease pursuant to clause (i) of this subsection
(e), Tenant may exercise an option to renew this Lease for a Renewal Term (but
only if a Renewal Term indeed remains unexercised at such time), and upon any
such renewal, this Lease shall be reinstated and the parties shall proceed under
Section 24(c), all as if such termination had never occurred, and (y) if
Landlord terminates this Lease pursuant to clause (ii) of this subsection (e),
Tenant may void such termination by electing to fund any shortfall within twenty
(20) days following Landlord’s termination notice, in which event this Lease
shall be reinstated and the parties shall proceed under Section 24(c), all as if
such termination had never occurred.

 

26



--------------------------------------------------------------------------------

25. Damage or Destruction to the Premises.

(a) If any portion of the Project is damaged or destroyed by fire or other
casualty, cause or condition whatsoever and such damage or destruction cannot,
in the reasonable opinion of Landlord’s architect (or Tenant’s architect if so
permitted below), be repaired within one hundred eighty (180) days so as to
restore fully Tenant’s full use and enjoyment of the Project, then either Tenant
or Landlord may terminate this Lease, by notice to the other party given within
thirty (30) days following the date the terminating party receives notice of the
opinion of Landlord’s architect (or Tenant’s architect if so permitted below),
in which event Tenant shall pay all rent owed up to the time of such
destruction. Within thirty (30) days after the occurrence of any such casualty,
Landlord shall cause its architect to certify and deliver to Tenant such
architect’s opinion as to how much time is reasonably required to repair such
damage; provided, however, in the event such architect fails to provide such
certification to Tenant within such time frame, then Tenant shall be entitled to
select an architect to make the certifications and determinations required
pursuant to this paragraph in the place and stead of Landlord’s architect. If
neither party exercises or is entitled to exercise its right to terminate after
any damage to the Project by fire or other casualty, subject to the limitations
set forth in Section 25(c), Landlord shall proceed with due diligence to repair
such damage and restore Tenant’s full use and enjoyment of the Project to the
condition immediately prior to such casualty, provided that Landlord shall have
no obligation to restore Tenant’s fixtures, furniture, inventory, or other
personal property or Permitted Alterations.

(b) Notwithstanding any language herein to the contrary, either Landlord, or
Tenant shall have the right to terminate this Lease if at the time of any such
damage, (i) less than two (2) years remain in the term of this Lease, and
(ii) the cost of repairing and restoring the damage exceeds thirty percent
(30%) of the replacement cost of the Building; provided, however, that if
Landlord terminates this Lease pursuant to this subsection (b), Tenant may
exercise an option to renew this Lease for a Renewal Term (but only if a Renewal
Term indeed remains unexercised at such time), and upon any such renewal, this
Lease shall be reinstated and Landlord shall promptly repair such damage, all as
if such termination had never occurred.

(c) In the event this Lease is not terminated as provided hereunder (i) Landlord
shall be obligated to repair the damage to the extent of the net insurance
proceeds received by Landlord (for the purposes of this Section 25, insurance
proceeds received by Landlord’s lender are deemed to be received by Landlord)
and any applicable deductible, and (ii) Tenant shall be entitled to a pro rata
abatement of Base Rental during the period of time the Premises, or any portion
thereof, is untenantable due to such damage, provided that if the Project or the
Building, or any portion thereof shall be damaged through the acts or omissions
of Tenant or its employees and the same is not covered by any rent loss
insurance carried by Landlord, there shall be no abatement of rent. If the net
insurance proceeds received by Landlord are insufficient to complete the repair
of the Project to substantially the same level of finish as in place prior to
the casualty loss, Landlord shall so notify Tenant. Tenant shall thereafter have
the right to terminate this Lease within ten (10) days following such notice
from Landlord; provided, however, Landlord shall have the right to void such
termination by electing to fund any shortfall within ten (10) days following
Tenant’s termination notice.

(d) Notwithstanding any provision contained herein to the contrary, if Landlord
does not complete such repairs or rebuilding of the Project within 240 days
following the date of the casualty, Tenant may terminate this Lease upon written
notice of termination to Landlord prior to

 

27



--------------------------------------------------------------------------------

the date Landlord completes such repairs or rebuilding and Tenant shall have a
reasonable time thereafter to move out of the Premises, unless Landlord’s
architect certified to Tenant that the repairs and rebuilding would take longer
than two hundred forty (240) days and, with such knowledge, Tenant opted not to
terminate the Lease pursuant to the terms of this Section.

(e) Notwithstanding the foregoing, if such damage results from a cause excluded
from coverage under the insurance carried by Landlord or required to be carried
by Landlord hereunder, then Landlord may terminate this Lease by notice to
Tenant; provided that Tenant shall have the right to void Landlord’s notice of
termination with delivery of written notice to Landlord within thirty (30) days
after Tenant’s receipt of such termination, such notice to expressly provide
that Tenant shall repair/rebuild the Premises at Tenant’s cost and take an
assignment of any applicable insurance proceeds related thereto.

(f) In the event the Lease is terminated as set forth herein pursuant to a
casualty, then Tenant shall receive a portion of the insurance proceeds in the
amount of the unamortized leasehold improvements (such amortization to be made
on a straight-line basis over the Initial Term) to the extent such improvements
were paid for by Tenant (the parties agreeing that the cost of the leasehold
improvements will be deemed to have been paid for by Landlord to the extent of
the Tenant Cost Allowance).

26. Insurance.

a. Tenant shall maintain the following insurance at its expense:

i. Causes of Loss – Property insurance on all of its personal property,
including removable trade fixtures, located in the Premises and on all additions
and improvements made by Tenant after the Commencement Date. Tenant acknowledges
and agrees that Landlord will not obtain or carry insurance on Tenant’s personal
property, fixtures, equipment, inventory or Tenant’s leasehold improvements
performed after the Commencement Date, and Tenant agrees that Tenant shall be
responsible for obtaining and carrying insurance on the foregoing, at its sole
cost and expense.

ii. Commercial General Liability Insurance (or its equivalent) covering the
insured against claims of bodily injury, personal injury and property damage
arising out of Tenant’s operations, assumed liabilities or use of the Premises,
for limits of liability not less than Five Million and No/100 Dollars
($5,000,000.00) combined single limit per occurrence.

iii. Business Income and Extra Expense insurance (or its equivalent) in such
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises or to the Building as a
result of such perils, for a period of not less than twelve (12) months.

b. All liability insurance shall (i) name Landlord, and at Landlord’s request,
any mortgagee holding a lien on the Project, each as an additional insured, as
their respective interests may appear; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant’s
indemnity obligations under this Lease; (iii) be issued by an insurance company
having a rating of not less than A- IX in Best’s Insurance Guide or that is

 

28



--------------------------------------------------------------------------------

otherwise acceptable to Landlord and licensed to do business in Tennessee;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord shall be excess and non-contributing with any
insurance requirement of Tenant; and (v) to the extent available at commercially
reasonable rates, provide thirty (30) days’ notice to Landlord prior to any
cancellation or reduction in coverage.

c. Tenant shall deliver evidence of insurance reasonably satisfactory to
Landlord, evidencing the existence and amount of each insurance policy required
hereunder on or before Landlord delivers possession of the Premises to Tenant,
and at least thirty (30) days before the expiration dates of the applicable
policies. Tenant shall furnish Landlord with insurance certificates evidencing
renewals of each policy at least ten (10) days prior to the expiration thereof.
Tenant agrees that, if Tenant does not obtain and maintain such insurance,
Landlord may (but shall not be required to) after fifteen (15) days’ notice to
Tenant during which time Tenant does not supply Landlord evidence of the
required insurance, procure said insurance on Tenant’s behalf and charge Tenant
the premiums therefor, plus an administrative fee of five percent (5%), upon
demand. Tenant shall have the right to provide the insurance required hereunder
pursuant to blanket policies obtained by Tenant, provided such blanket policies
afford coverage as required by this Lease.

d. Tenant acknowledges and agrees that Tenant’s insurance obligations under this
Lease are independent of Tenant’s indemnity obligations, liabilities and duties
under this Lease.

e. Tenant shall pay promptly when due all taxes directly or indirectly imposed
or assessed upon Tenant’s gross sales, business operations, machinery,
equipment, trade fixtures and other personal property or assets, whether such
taxes are assessed against Tenant, Landlord or the Building. In the event that
such taxes are imposed or assessed against Landlord or the Building, Landlord
shall furnish Tenant with all applicable tax bills, public charges and other
assessments or impositions and Tenant shall forthwith pay the same either
directly to the taxing authority or, at Landlord’s option, to Landlord.
Notwithstanding the foregoing, in no event shall Tenant be liable for the Tax
Exclusions.

f. As a part of Operating Costs, Landlord shall maintain special form causes of
loss property insurance coverage on the Building, such insurance to be in an
amount not less than the full replacement cost of the Building, and shall
include rent loss coverage, and commercial general liability insurance covering
the Project and other customary coverages as Landlord may elect in its
reasonable discretion, all consistent with the types and amounts of coverage and
deductibles as are customary, prudent and commercially reasonable with respect
to buildings of the same size, use, class and location as the Building; provided
that if Tenant requests any additional coverages or increased amounts, Landlord
will obtain such insurance subject to reimbursement as Operating Costs under
Section 6 hereof. The deductible for such policy shall not be less than $5,000,
nor greater than $25,000 without the prior approval of Tenant. Except as
provided in Section 25, all payments for losses thereunder shall be made solely
to Landlord or its Mortgagee. Landlord shall provide Tenant with certificates of
insurance from time to time upon Tenant’s request, evidencing the coverages
described above. Landlord shall cause Tenant to be named as additional insured
on all liability insurance.

 

29



--------------------------------------------------------------------------------

27. Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage to any property of Landlord or Tenant, arising from any cause that
(a) would be insured against under the terms of any property insurance required
to be carried hereunder; or (b) is insured against under the terms of any
property insurance actually carried, regardless of whether the same is required
hereunder. The foregoing waiver shall apply regardless of the cause or origin of
such claim, including but not limited to the negligence of a party, or such
party’s agents, officers, employees or contractors. The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant. The foregoing waiver
shall also apply to any deductible, as if the same were a part of the insurance
recovery.

28. Subordination and Attornment.

(a) Subject to (and conditioned upon) Landlord’s delivery of an NDA (hereinafter
defined) to Tenant with respect to any Mortgage (hereinafter defined) currently
encumbering the Project, this Lease is subject and subordinate to all mortgages
or deeds of trust now or hereafter placed upon the interest of Landlord and/or
Ground Lessor in the Project (a “Mortgage”); provided, however, that the holder
of any Mortgage (a “Mortgagee”), so long as no Default is continuing, shall
agree not to disturb Tenant in its use and possession of the Project or its
rights under this Lease. If any foreclosure or power of sale proceedings are
initiated by any Mortgagee or a deed in lieu is granted, Tenant agrees to attorn
and pay rent to such Mortgagee or any purchaser at such foreclosure sale and to
execute and deliver any instruments necessary or appropriate to evidence or
effectuate such attornment. In the event of attornment, no Mortgagee shall be:
(a) liable for any act or omission of Landlord, or subject to any offsets or
defenses that Tenant might have against Landlord (prior to such Mortgagee
becoming Landlord under such attornment), (b) liable for any security deposit or
bound by any rent that has been prepaid for more than thirty (30) days in
advance of the date it is due and not actually received by such lender, or
(c) bound by any modification of this Lease made after notice of such
Mortgagee’s Mortgage was provided to Tenant unless such modification is
consented to by such Mortgagee. Any Mortgagee may elect to make this Lease prior
to the lien of its Mortgage, and if the Mortgagee under any prior Mortgage shall
require, this Lease shall be prior to any such mortgage; such elections shall be
effective upon notice to Tenant. The provisions of this Section shall be
self-operative; however, Tenant shall execute such documentation as Landlord or
any lender may reasonably request from time to time in order to confirm the
matters set forth in this Section, provided that Tenant is provided a NDA in a
form reasonably approved by Tenant from any such Mortgagee. To the extent not
expressly prohibited by Law, Tenant waives the provisions of any Law now or
hereafter adopted that may give or purport to give Tenant any right or election
to terminate or otherwise adversely affect this Lease or Tenant’s obligations
hereunder if such foreclosure or power of sale proceedings are initiated,
prosecuted or completed.

(b) Notwithstanding any provision contained herein to the contrary, on or before
August 22, 2013, Landlord shall deliver to Tenant a non-disturbance agreement
(“NDA”) in form reasonably acceptable to Tenant, from any Mortgagee providing
Landlord’s construction financing, wherein such parties shall agree that in the
event of a default by Landlord or a foreclosure or other action taken by such
Mortgagee or the Ground Lessor, this Lease and the rights of Tenant hereunder
shall not be disturbed but shall continue in full force and effect so long as no
uncured Default exists.

 

30



--------------------------------------------------------------------------------

29. Estoppel Letter.

(a) Tenant shall at any time (but not more than two (2) times in any calendar
year), upon not less than thirty (30) days prior request, execute and deliver in
form and substance satisfactory to Landlord and any Mortgagee, an estoppel
letter certifying:

i. The dates upon which the Term commences and expires:

ii. The date through which rent has been paid;

iii. That Tenant has accepted the Premises and that all improvements have been
satisfactorily completed (or if all improvements have not been satisfactorily
completed, the nature thereof in detail and what is necessary to complete said
improvements);

iv. That this Lease is in full force and effect and has not been modified or
amended (or if there have been modifications or amendments, that this Lease, as
modified and amended, is in full force and effect and setting forth the
modifications and amendments);

v. That, to Tenant’s knowledge, there are no defaults by Landlord under this
Lease nor any existing conditions with respect to which the giving of notice or
lapse of time would constitute a default (or, if there are defaults, the nature
thereof in detail and what is required to cure same);

vi. That Tenant has not received any concession that is not expressly set forth
in this Lease (or, if Tenant has received a concession, the nature thereof in
detail and the amount thereof);

vii. That Tenant has received no notice from any insurance company of any
defects or inadequacies in the Premises or the Project (or, if Tenant has
received a notice, a detailed description of such defects or inadequacies);

viii. That Tenant has no options or rights other than as expressly set forth in
this Lease or any amendment thereto described in such letter; and

ix. Such other matters as may be necessary or appropriate to qualify Tenant’s
response to any of the foregoing statements or that Landlord may reasonably
request.

If such letter is to be delivered to a purchaser of the Project, it shall
further include the agreement of Tenant to recognize such purchaser as Landlord
under this Lease, and thereafter to pay rent to the purchaser or its designee in
accordance with the terms of this Lease. Tenant acknowledges that any purchaser
or prospective mortgagee of the Project may rely upon such estoppel letter and
that Landlord may incur substantial damages by reason of any failure on the part
of Tenant to provide such letter in a timely manner.

 

31



--------------------------------------------------------------------------------

(b) Landlord agrees that, from time to time (but not more than two (2) times per
calendar year) upon request by Tenant, Landlord will complete, execute and
deliver a written estoppel certificate certifying (a) that this Lease is
unmodified and is in full force and effect (or if there have been modifications,
that this Lease, as modified, is in full force and effect and attaching the
Lease and the modifications); (b) the amounts of the monthly installments of
Base Rental, Additional Rent and other sums then required to be paid under this
Lease by Tenant; (c) the date to which the Base Rent, Additional Rent and other
sums required to be paid under this Lease by Tenant have been paid; (d) a
representation that neither Landlord or Tenant is in default under any of the
provisions of this Lease, or if in default, the nature thereof in detail and
what is required to cure same; and (e) such other information concerning the
status of this Lease or the parties performance hereunder reasonably requested
by Landlord or the party to whom such estoppel certificate is to be addressed.

30. Commissions. Landlord and Tenant each represents and warrants to the other
that it did not deal with any broker in connection with this Lease, other than
the Brokers listed in the Schedule of this Lease (collectively, “Brokers”), both
of which shall be paid by Landlord pursuant to a separate agreement. Tenant and
Landlord shall indemnify, defend and hold the other harmless of, from and
against any and all losses, damages, liabilities, claims, liens, costs and
expenses (including, without limitation, court costs, reasonable attorneys’ fees
and litigation expenses) arising from any claims or demands of any other broker
or brokers or finders (other than Brokers) for any commission alleged to be due
such other broker or brokers or finders (other than Brokers) claiming to have
dealt with either party in connection with this Lease. Landlord’s obligations
under such agreement with Brokers shall be binding on Landlord and any
subsequent owner of the Premises, including without limitation, any purchaser at
foreclosure or any transfer in lieu of foreclosure, and by accepting a transfer
of title to the Premises, each of such parties shall be deemed to have assumed
each of Landlord’s obligations under this Section 30.

31. Hazardous Substances. Tenant shall not cause or permit the use, generation,
storage or disposal in or about the Premises or Project of any substances,
materials or wastes subject to regulation under any Law from time to time in
effect concerning hazardous, toxic or radioactive materials or environmental
protection (hereinafter “Hazardous Materials”), except for cleaning materials,
office products and other substances typically used in the operation of an
office, unless Tenant shall have received Landlord’s prior consent, which
consent Landlord may withhold or at any time revoke at its sole discretion. If
Tenant uses, generates, stores or disposes of any Hazardous Materials, Tenant
shall obtain all necessary permits and comply with all Laws applicable to such
activity. Furthermore, if Landlord reasonably suspects that Tenant has violated
the foregoing provision, Landlord shall have the right to require that Tenant
deliver an environmental audit of the Premises evidencing that no violations
have occurred. Tenant shall indemnify and hold Landlord harmless from and
against all liability, cost, claim, penalty, expense and fees (including court
costs and attorney’s fees) arising from Tenant’s use, generation, storage, or
disposal of Hazardous Materials in or about the Premises or the Project. The
foregoing indemnification and the responsibilities of Tenant shall survive the
termination or expiration of this Lease. Tenant shall give Landlord prompt
notice if Tenant has knowledge or

 

32



--------------------------------------------------------------------------------

receives notice with regard to the presence of any Hazardous Materials on the
Premises or in the Building. Notwithstanding any provision contained herein to
the contrary, (i) Landlord represents to Tenant that there are, and as of the
Commencement Date will be, no Hazardous Materials within the Building or the
Premises; and (ii) prior to the commencement of construction of the Building,
Landlord will furnish Tenant with an updated environmental site assessment for
the Premises reflecting no recognized environmental condition. If the
environmental site assessment furnished by Landlord reflects a recognized
environmental condition, then Landlord shall be obligated to cure such condition
in a commercially reasonable manner approved in advance by Tenant within thirty
(30) days after receipt of the environmental site assessment, or such longer
time as is reasonable if same cannot reasonably be cured within thirty
(30) days. Landlord hereby represents and warrants as of the date hereof, with
respect to the Property, Landlord has not received any written citation,
directive, inquiry, notice, order, summons, warning, or other communication that
relates to (a) Hazardous Materials, or (b) any alleged, actual, or potential
violation of or failure to comply with any environmental laws

32. Assignment or Sublease.

(a) Except in connection with a Permitted Transfer, Tenant shall not, without
the Landlord’s prior written consent, not to be unreasonably withheld,
conditioned, or delayed, (i) assign, convey, mortgage, pledge, encumber, or
otherwise transfer (whether voluntarily, by operation of law, or otherwise) any
of its rights in, to, or under this Lease; or (ii) allow any lien to be placed
upon Tenant’s interest hereunder (except for a consensual lien granted by Tenant
in connection with a leasehold deed of trust or mortgage) (each, a “Transfer”).
Except in connection with a Permitted Transfer, any Transfer without Landlord’s
prior written consent shall be void and of no force or effect.

(b) With respect to any proposed Transfer, but subject to Tenant’s right to
complete a Permitted Transfer without Landlord approval, Tenant shall submit to
Landlord a copy of the proposed assignment or other documents evidencing such
Transfer, and such additional information concerning the business, reputation
and creditworthiness of the proposed assignee as shall be sufficient to allow
Landlord to form a commercially reasonable judgment with respect thereto. After
an Event of Default, Landlord may require that any rent or other sums paid by a
sublessee or assignee be paid directly to Landlord.

(c) Notwithstanding the giving by Landlord of its consent to any Transfer as
provided hereunder or any language contained in any lease, sublease or
assignment to the contrary, unless this Lease is expressly terminated by
Landlord in writing or Tenant is expressly released from liability by Landlord
by written release, Tenant shall not be relieved of any of Tenant’s obligations
or covenants under this Lease as a result of any Transfer, and Tenant shall
remain fully liable hereunder.

(d) Notwithstanding any provision contained herein to the contrary, Tenant shall
have the right to (i) mortgage or otherwise collaterally assign all or any part
of its leasehold estate hereunder as security for a loan, (ii) assign its entire
interest under this Lease (x) to any entity controlling or controlled by or
under common control with Tenant, (y) to any successor to Tenant by purchase,
merger, consolidation or reorganization so long as the resulting tenant entity
has a greater net worth than Tenant, as measured on the day immediately
preceding such

 

33



--------------------------------------------------------------------------------

transfer, (z) to any entity purchasing all or substantially all of the assets of
Tenant, and/or (iii) sublet a portion of the Premises with notice to Landlord,
except that Tenant shall not have the right to sublet the Premises for the
following uses: a call center, medical office, school or education facility, or
a government office (each of (i), (ii) and (iii) herein referred to as a
“Permitted Transfer”). In connection with such mortgage or collateral
assignment, Landlord will cooperate with reasonable requests of Tenant or
Tenant’s lender for Landlord to execute additional documents in order for Tenant
and Tenant’s lender to obtain policies of leasehold title insurance, including,
without limitation, owner’s affidavits and general corporate documentation. In
addition, the sale or transfer of ownership interests in the Tenant shall not be
considered a “Transfer”. Notwithstanding the foregoing to the contrary, in no
event shall Tenant be permitted to use a series of one or more transfers
permitted hereunder solely for the purpose of “spinning off” the Lease to an
independent third party that would not otherwise be a permitted transferee
without Landlord’s prior approval hereunder.

33. Amendments. This Lease may not be altered or amended, except by an
instrument in writing signed by all parties hereto.

34. Binding Agreement. This Lease shall be binding upon and inure to the benefit
of the successors and assigns of Landlord, and to the extent a Transfer may be
approved by Landlord hereunder, Tenant’s successors and assigns.

35. Gender. The pronouns of any gender shall include the other genders, and
either the singular or the plural shall include the other.

36. Governing Law. This Lease shall be governed, construed and enforced in
accordance with the laws of Tennessee.

37. Entire Agreement. This Lease and the Development Agreement, together with
the exhibits attached hereto and thereto, set forth the entire agreement between
Landlord and Tenant. The submission of this Lease for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Lease shall become effective and binding only
upon execution and delivery hereof by Tenant and by Landlord (or, when duly
authorized, by Landlord’s agent or employee). No act or omission of any agent of
Landlord or of Landlord’s broker shall alter, change or modify any of the
provisions hereof. This Lease and Development Agreement constitute the entire
agreement between the parties and all prior negotiations shall be deemed
incorporated herein. Landlord has made no promises, representations, warranties
or covenants, except as expressly provided herein or in the Development
Agreement.

38. Severability. The invalidity or unenforceability of a particular provision
of this Lease shall not affect the other provisions hereof, and this Lease shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

39. Notices. Any notice, demand, request, consent, covenant, approval or other
communication to be given by one party to the other must be in writing and
(a) delivered personally; (b) mailed by certified United States mail, postage
prepaid, return receipt requested; or (c) sent by nationally recognized
overnight courier. The effective date of notice shall be

 

34



--------------------------------------------------------------------------------

(i) for any notice delivered in person, the date of delivery; (ii) for any
notice by certified mail, three (3) days after the date of certification
thereof; and (iii) for any notice by overnight courier, the next Business Day
after deposit with the courier. All notices shall be delivered or addressed to
Landlord at its addresses set forth on the Schedule and to Tenant at the address
set forth on the Schedule (for all notices prior to the Substantial Completion
Date) or at the address of the Building, Attention: Chief Financial Officer (for
all notices after the Substantial Completion Date). Either party may change the
address at which it desires to receive notice upon giving notice of such request
to the other party in the manner provided herein.

40. Mortgagee Protection. Tenant agrees to give any Mortgagee as to all or a
portion of the Premises, a copy of any notice of default served upon Landlord,
provided that prior to such notice Tenant has been notified in writing (by way
of notice or assignment of rents and leases, or otherwise) of the addresses of
such Mortgagee(s). Any such Mortgagee(s) shall have thirty (30) days after
receipt of notice of such default or such other amount of time as may be
reasonably required to cure such default, including time to obtain possession of
the Project by power of sale or judicial action or deed in lieu of foreclosure.

41. Force Majeure. If either party is delayed in or prevented from performing
any act required hereunder by reason of strikes, lockouts, labor troubles,
inability to procure materials, failure of power, restrictive governmental laws
or regulations, riots, insurrection, war or other reason not the fault of such
party (“Force Majeure”), then performance of such acts shall be excused for the
period of the delay and the period for the performance of any such acts shall be
extended for a period equivalent to the period of such delay. The foregoing
shall only apply if the party delayed in performing work or doing acts required
under this Lease gives notice to the other party of the delay as soon as
reasonably possible. Nothing in this section shall excuse Tenant from the prompt
payment of rent.

42. Joint Obligation. If there be more than one Tenant or guarantor, the
obligations of such parties shall be joint and several among them.

43. Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

44. Counterparts. This Lease may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

45. Attorney’s Fees. If either party employs an attorney to enforce such party’s
rights under this Lease, the non-prevailing party shall pay the fees and
expenses incurred by the prevailing party, including reasonable attorneys’ fees
and any court costs upon demand.

46. Tax Incentives.

(a) Landlord and Tenant acknowledge and agree that this Lease is expressly
conditional upon Tenant receiving approval, on or before March 8, 2013 (the
“PILOT Approval Deadline”), from the Metropolitan County Council of the
Metropolitan Government of Nashville and Davidson County (“Metro Council”) and
from the

 

35



--------------------------------------------------------------------------------

Industrial Development Board (the “IDB”) for a payment in lieu of taxes
agreement (the “PILOT Agreement”), the economic effect of which will be to grant
to Landlord, but for the benefit of Tenant, a real estate tax abatement of 100 %
for years 1 and 2, and 60% for years 3 through 8. Tenant will use all diligent
good faith efforts to obtain such approvals prior to the PILOT Approval
Deadline; provided, however, that if such approvals have not been either granted
or denied by the initial PILOT Approval Deadline, then Tenant may extend the
PILOT Approval Deadline to March 15, 2013, by delivering written notice of such
extension to Landlord on or prior to the initial PILOT Approval Deadline; in the
event the PILOT Approval Deadline is so extended, then all of the relevant dates
and deadlines applicable to the construction of the Project and set forth in
this Lease or the Development Agreement shall be extended by a period of seven
(7) days, except that the Commencement Date and the Initial Term Expiration Date
shall not be so extended, and upon request of either party, both Landlord and
Tenant shall execute amendments to this Lease and the Development Agreement to
evidence the extension of such dates/deadlines. In the event that the Metro
Council or the IDB fails to approve such PILOT Agreement, Tenant may terminate
this Lease by delivering written notice of termination to Landlord on or before
the PILOT Approval Deadline (as the same may be extended as set forth above) and
by paying to Landlord with such notice the sum of $265,500.00 as a break-up fee
for the right to so terminate this Lease. In the event Tenant does not terminate
this Lease pursuant to this Section, Landlord and Tenant acknowledge and agree
that Tenant’s termination right under this Section shall be deemed null and void
and this Lease shall remain in full force and effect. Landlord hereby agrees to
cooperate with Tenant in obtaining such PILOT Agreement.

(b) Any governmental and tax benefits which are finally realized in connection
with the PILOT Agreement shall inure completely to the benefit of Tenant. Should
such benefits be structured as direct benefits to Landlord, such benefits shall
be passed through dollar for dollar to Tenant or reflected in decreased
Operating Costs, as appropriate.

(c) Tenant shall reimburse Landlord for all reasonable out-of-pocket costs,
including reasonable legal fees incurred by Landlord, that are related to the
process of obtaining and documenting any such PILOT Agreement.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the foregoing Lease on the
dates set forth below.

 

LANDLORD:   TENANT: Burton 6, LLC, a Tennessee limited liability company  

AmSurg Corp, a Tennessee corporation

By:  

Eakin Properties, LLC,

a Tennessee limited liability company,

Chief Manager

    By:  

/s/ Christopher A. Holden

              Printed Name:  

Christopher A. Holden

  By:  

/s/ John W. Eakin

    Title:  

President and CEO

    John W. Eakin, President       Date: December 27, 2012   Date: December 27,
2012

 

37



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Beginning at a point on the southerly margin of Hillsboro Pike and the north
westerly property corner of the E.P. Real Estate Fund L.P. property:

Thence along said margin of Hillsboro Pike: North 44 deg. 42min. 20sec. East;
139.87 feet to a point on said margin,

Thence leaving the southerly margin of Hillsboro Pike: South 45deg. 16min.
15sec. East; 32.87 to a point,

Thence: North 89deg. 47min. 14sec. East; 61.24 feet to a point,

Thence: North 48deg. 03min. 33sec. East; 33.00 feet to a point on the westerly
margin of Burton Hills Boulevard,

Thence along the westerly margin of Burton Hills Boulevard with a curve to the
left: 205.47 feet and a radius of 281.53 feet to a point on said margin,

Thence along said margin: South 83deg. 45min. 26 sec. West; 43.23 feet to a
point,

Thence leaving the westerly margin of Burton Hills Boulevard: South 05deg.
27min. 29sec. West; 126.17 feet to a point,

Thence: South 45deg. 56min. 00sec. East; 24.86 feet to a point,

Thence: South 44 deg. 02 min. 47sec. West; 201.60 feet to a point on the
westerly property line of the E.P. Real Estate Fund L.P. property,

Thence along said property line: North 45deg. 55min. 26sec. West; 410.62 feet to
the point of beginning containing 91,266 square feet or 2.09 acres.



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN

 

LOGO [g460274ex10_2pg039.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

RENT SCHEDULE

 

Year   

Annual

Rent

     Monthly
Rent  

1

     2,277,333.25         189,777.77   

2

     2,320,602.58         193,383.55   

3

     2,364,694.03         197,057.84   

4

     2,409,623.22         200,801.93   

5

     2,455,406.06         204,617.17   

6

     2,502,058.77         208,504.90   

7

     2,549,597.89         212,466.49   

8

     2,598,040.25         216,503.35   

9

     2,647,403.02         220,616.92   

10

     2,697,703.67         224,808.64   

11

     2,748,960.04         229,080.00   

12

     2,801,190.28         233,432.52   

13

     2,854,412.90         237,867.74   

14

     2,908,646.74         242,387.23   

15

     2,963,911.03         246,992.59   

 

2



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED EXCEPTIONS

The following items apply to the entire Building I site within which the Land is
contained. This exhibit will be updated at the execution of the Ground Lease to
provide for only those matters expressly encumbering the Land.

 

1. Declaration of Covenants, Conditions, Liens, Easements and Restrictions,
including, but not limited to, easements, assessments, special assessments,
charges and liens, contained in an instrument of record in Book 6470, Page 366,
said Register’s Office.

 

2. Agreement for Dedication of Easement for Sanitary Sewers and/or Storm
Drainage of record in Book 7519, Page 978, as modified by Ordinance of
Metropolitan Government of record as Instrument No. 20050621-0071302, said
Register’s Office.

 

3. Declaration of Reciprocal Rights and Easements of record in Book 7703, Page
301, said Register’s Office.

 

4. All matters shown on the Plat recorded in Book 6250, page 978, as amended in
Book 6900, Page 304, said Register’s Office.

 

5. Terms, provisions, requirements, conditions, obligations, agreements and
stipulations contained in the lease by and between Burton Hills III, LLC, a
Tennessee limited liability company, Landlord and Clintrials Research, Inc., a
Delaware corporation, Tenant dated December 19, 1995, of record in Book 10068,
Page 583, Register’s Office for Davidson County, Tennessee.

 

6. Grant of 20’ Public Utility Easement of record in Book 10222, Page 436, said
Register’s Office.

 

7. Agreement for Dedication of Easement of Water Mains and Appurtenances of
record in Book 10248, Page 243, said Register’s Office.

 

8. Stormwater Detention Agreement of record in Instrument No. 20011015-0112114,
said Register’s Office.

 

9. Easement(s) to XO Tennessee, Inc., as set forth in the instrument of record
in Instrument No. 20001214-0123189, said Register’s Office.

 

10. The Declaration.



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. The Premises shall not be used for the storage of merchandise held for sale
to the general public or for lodging.

2. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning its Premises unless otherwise agreed to by
Landlord in writing. Tenant shall use commercially reasonable efforts not to
cause any unnecessary labor by reason of such tenant’s carelessness or
indifference in the preservation of good order and cleanliness. Tenant shall
promptly notify Landlord of any carpet or wall stains requiring attention.

3. Landlord must have approved all means or methods used to move equipment,
materials, supplies, furniture, or other property in or out of the Building
prior to any such movement. All damage done to the Building by moving or
maintaining such repair shall be repaired at the expense of Tenant.

4. Tenant shall not use any method of heating or ventilation or air conditioning
other than that supplied by Landlord.

5. No animals (except for seeing eye dogs) shall be brought or kept in the
Premises or the Building.

6. Landlord shall in no case be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person in the case of
invasion, mob, riot, public excitement, or other circumstances rendering such
action advisable in Landlord’s opinion. Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate, including closing doors.

7. Tenant shall ensure that the doors of the Premises are closed and locked and
that all water faucets, water apparatus, and utilities are shut off before
Tenant or Tenant’s employees leave the Premises so as to prevent waste or
damage.

8. The toilet rooms, toilets, urinals, wash bowls, and other apparatus shall not
be used for any purpose other than that for which they are constructed, and no
foreign substance of any kind whatsoever shall be thrown therein.

9. There shall not be used in the Premises, either by Tenant or others, any hand
trucks except those equipped with rubber tires and side guards or such other
material handling equipment as Landlord may approve. No other vehicles of any
kind shall be brought by Tenant into the Premises.

10. Tenant shall store all its trash and garbage within its premises. No
material shall be placed in the hallways or in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of office building trash and
garbage in the locale without being in violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be made only
through entryways provided for such purposes and at such times as Landlord shall
designate.



--------------------------------------------------------------------------------

11. Canvassing, soliciting, distribution of handbills, or any other written
material and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent the same.

12. Except in a case of emergency, the requirements of Tenant will be attended
to only upon application in writing at the office of the Building or by
facsimile transmitted to the office of the Building manager. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

13. Tenant shall not cause improper noises, vibrations, or odors within the
Building that can be heard or smelled outside the Building.

14. Tenant will not place objects on window sills or otherwise obstruct the
exterior wall window covering.

15. Tenant will keep all doors opening to the exterior of the Building, all fire
doors, and all smoke doors closed at all times, except when in use.

16. Tenant shall not obstruct, alter, or in any way impair the efficient
operation of Landlord’s heating, ventilating, electrical, fire, safety, or
lighting systems.

17. If Tenant uses the Premises after regular business hours or on non-business
days Tenant shall lock any entrance doors to the Premises used by Tenant
immediately after using such doors.

18. Tenant shall not use any portion of the Premises for lodging.

19. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord is intoxicated or under the influence of liquor
or drugs, or who shall in any manner do any act in violation of any of these
Rules and Regulations.

20. Tenant shall not park or attach any bicycle or motor driven cycle on or to
any part of the Project, except in designated areas.

21. Provided Landlord acts in good faith pursuant to sound operating procedures,
Landlord may waive any one or more of these Rules and Regulations, but no such
waiver by Landlord shall prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

22. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the agreements, covenants,
conditions, and provisions of the Lease.

23. Landlord reserves the right to reasonably modify the foregoing and
promulgate such other reasonable Rules and Regulations as Landlord may from time
to time decide are needed for the safety, care, or cleanliness of the Building,
for the preservation of good order therein, or as changed conditions or
particular circumstances may require.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMMENCEMENT DATE LETTER

AmSurg Corp.

        Burton Hills Boulevard

Nashville, Tennessee 37215

 

  Re: Lease Agreement dated December     , 2012, between Burton 6, LLC
(“Landlord”) and AmSurg Corp. (“Tenant”)

Dear                             :

The purpose of this letter is to confirm the following:

(i) The Commencement Date for the Lease Term is
                                                 .

(ii) The Lease Term Expiration Date is                     .

Please acknowledge your agreement with the provisions of this letter by signing
the extra copy of this letter and returning the same to the undersigned.

 

Sincerely, By:  

 

Acknowledged and Agreed to By:

 

TENANT: AmSurg Corp. By:  

 

Print Name:  

 

Print Title:  

 

Date:  

 